Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez.
El procedimiento disciplinario ante nos se inició con la presentación de una queja por parte del Ledo. Aníbal Acevedo Vilá contra los Ledos. Marcos A. Morell Corrada y José B. Alcover García. Referimos ésta al Procurador General para investigación e informe. Evaluado el informe *823presentado, instruimos al Procurador General para que presentara las querellas correspondientes; al así hacerlo, los letrados querellados, a su vez, presentaron sus respec-tivas contestaciones. Designamos entonces un Comisio-nado Especial para que presidiera las vistas evidenciarías y recibiera la prueba que tuvieran a bien presentar las partes. Los hechos que a continuación esbozamos están fundamentados en el expediente del Tribunal, en la graba-ción de la prueba desfilada en las vistas evidenciarías y en las determinaciones de hechos a las que llegara el Comi-sionado Especial. Estamos ante un complejo y extenso trasfondo fáctico.
La Mayoría determina disciplinar a los querellados, Ledos. Marcos Morell Corrada y José Alcover García, por violaciones a los cánones del Código de Ética Profesional. Concluyó, además, que el licenciado Alcover García violó las disposiciones de la Ley Notarial de Puerto Rico. DISENTIMOS.
Los hechos que enmarcan este procedimiento disciplina-rio están relacionados con el vínculo profesional, de natu-raleza contractual, de las distintas firmas de abogados a las que pertenecieron los aquí querellados, con la Oficina para la Liquidación de las Cuentas de la Corporación de Renovación Urbana y Vivienda(1) (en adelante Oficina). Por su importancia con respecto a la querella ante nuestra *824consideración, es necesario describir cronológicamente el historial de las referidas firmas de abogados. Veamos.
Desde 1993 hasta principios de 1996, los licenciados Morell Corrada y Alcover García fueron socios de distintas firmas legales.(2) Las firmas legales a las que pertenecie-ron los referidos letrados fueron las siguientes: Morell, Pé-rez Preston & Alcover (en adelante Bufete I); Morell, Mo-rell & Alcover (en adelante Bufete II), y el Bufete Morell & Alcover (en adelante Bufete III). Cada uno de éstos surgió de manera cronológica por razón de la disolución del anterior. Durante la vigencia de los contratos con la Ofi-cina, los licenciados Morell Corrada y Alcover García, me-diante los Bufetes II y III, suscribieron acuerdos y contra-tos de servicios profesionales con otras entidades gubernamentales, específicamente en el período del 1ro de julio de 1993 hasta el 30 de junio de 1994.(3) Dichas enti-dades fueron el Banco Gubernamental de Fomento y el Banco y Agencia de Financiamiento de la Vivienda (en ade-lante Banco de la Vivienda).(4)
El Bufete I suscribió un contrato con el Departamento de Hacienda, que tuvo vigencia entre el 1ro de febrero de 1993 y el 30 de junio de 1993.(5) Del análisis detenido de la prueba estipulada por todas las partes surge que la vigen-cia de este contrato no coincidió con la vigencia de ninguno de los contratos suscritos por el Bufete II y el Bufete III con la Oficina del Síndico, los cuales describiremos más adelante.(6)
*825De la prueba estipulada por todas las partes surge que el Bufete I contrató con el Banco de la Vivienda para brin-darle servicios a la Oficina del Síndico exclusivamente(7) A dicho contrato se le asignó el Núm. 94-000002. Éste se dejó sin efecto a principios de agosto de 1993, cuando se disolvió el Bufete I, porque el licenciado Pérez Preston había aban-donado la referida firma legal(8) Ello implicó que el 6 de agosto de 1993 se suscribiera un nuevo contrato, ahora en-tre el Bufete II y el Banco de la Vivienda (Núm. 94-00002-Z).*826(9) Este contrato tenía el mismo propósito que el anterior. (10)
El 1ro de julio de 1993 el Bufete II, representado por el licenciado Alcover García, aquí querellado, había otorgado un contrato de servicios profesionales directamente con la Oficina, la cual estaba representada por el Síndico Especial, en aquel entonces el Ledo. Antonio J. Cabrero Muñiz.(11)
Por existir una relación contractual directa entre el Bu-fete II y la Oficina, la referida firma de abogados concluyó que era innecesario mantener la relación contractual exis-tente con el Banco de la Vivienda, porque ambos contratos tenían idéntico fin, rendirle servicios a la Oficina.(12) Así se lo comunicaron a la Leda. Mildred I. Goyco de Maldonado, presidenta de dicho banco, en una misiva fechada el 15 de diciembre de 1993.(13) Aceptada por la señora Goyco la so-licitud hecha por dicho Bufete, se efectuó la resolución del contrato con el Banco de la Vivienda (94-000002-Z).(14)
En adición a los contratos suscritos con la Oficina, el Bufete II otorgó dos acuerdos denominados “contratos de *827servicios profesionales” con el Banco Gubernamental de Fomento(15) Estos acuerdos fueron consecutivos y su vi-gencia comprendía desde el 15 de junio de 1993 hasta el 30 de junio de 1994.(16) Su finalidad era la de precualificar la referida firma de abogados y notarios para que pudiera notarizar los documentos de sus clientes privados, que rea-lizaran negocios o transacciones con el Banco Guberna-mental de Fomento(17)
Bajo los referidos acuerdos con el Banco Gubernamental de Fomento, los letrados aquí querellados no rindieron ser-vicios a la referida corporación(18) El 15 de diciembre de 1993, el licenciado Alcover García, en representación del Bufete II, envió un comunicado al Ledo. Marcos A. Rodrí-guez Emma, Presidente del Banco Gubernamental de Fo-mento, en el cual le solicitaba que dejara sin efecto el acuerdo entre ambos.(19)
*828Posteriormente, el 29 de junio de 1994 pactaron con la Oficina del Síndico Especial otro contrato de servicios pro-fesionales (contrato Núm. 94-SE-0003 — A) con vigencia desde la fecha de su otorgamiento y finalizando el 30 de junio de 1995, el cual era una renovación del primer con-trato firmado con la Oficina (Núm. 93-SE-0021).(20) El 9 de octubre de 1995 las mismas partes renovaron el referido contrato por un término contractual desde el 1ro de julio de 1995 hasta el 30 de junio de 1996 (contrato Núm. 94-SE-0003-B), para ofrecer los mismos servicios profesionales que el anterior contrato.(21)
Entre las cláusulas de los contratos celebrados entre los Bufetes II y III y la Oficina,(22) para efectos de los cargos presentados, se destacan las siguientes:
PRIMERA:— “EL BUFETE” representará en los Tribunales o en las Agencias Administrativas del Estado Libre Asociado de Puerto Rico o de los Estados Unidos a “EL SINDICO”, o a ... “LA OFICINA” o a sus empleados, en todos aquellos casos o asuntos que por razón del cumplimiento de las funciones y responsabilidades que le asigna la Ley Número 55, aprobada el nueve (9) de agosto de Mil Novecientos Noventa y Uno (1991) que crea “LA OFICINA”, sean demandados o traídos ante dichos foros, o que sea necesario a éstos comparecer para defender los derechos, obligaciones y prerrogativas que le asigna la Ley y que “EL SINDICO” les refiera. “EL BUFETE” asumirá la representación legal de “EL SINDICO” y de la “LA OFICINA” en todo proceso de Ejecución de Hipoteca y lo Reso-lución de Contrato que se refiera y/o haya sido instado ante los Tribunales o Agencias del Estado Libre Asociado o de los Es-tados Unidos.
SEGUNDAAdemás, “EL BUFETE” se compromete y obliga a prestar sus servicios profesionales como abogado de la
*829“LA OFICINA” asumiendo la representación legal de ésta ante los Tribunales de Justicia de Puerto Rico en relación al cobro extrajudicial y judicial (entiéndase ejecuciones de hipoteca) de todos aquellos préstamos hipotecarios que “LA OFICINA” le refiera y acciones civiles y así se compromete a realizar todos los trámites necesarios para lograr tal representación.
DECIMO OCTAVA:— “EL BUFETE” se compromete, du-rante la vigencia de este Contrato, a no aceptar la representa-ción de partes con intereses en conflicto con los de “LA OFICINA”.
DECIMO NOVENA:— La parte contratada reconoce que en el descargo de su función profesional tiene un deber de lealtad completa hacia la Agencia, lo que incluye el no tener intereses adversos a dicho organismo gubernamental. Estos intereses adversos incluyen la representación de clientes que tengan o pudieran tener intereses encontrados con la parte contratante. Este deber, además, incluye la obligación continua de divulgar a la agencia todas las circunstancias de sus relaciones con clientes y terceras personas y cualquier interés que pudiere in-fluir en la agencia al momento de otorgar el Contrato o du-rante su vigencia.

La parte contratada representa intereses encontrados cuando, en beneficio de un cliente es su deber promover aquello a que debe oponerse en cumplimiento de sus obligaciones para con otro cliente anterior, actual o potencial. Representa intere-ses en conflicto, además, cuando su conducta es descrita como tal en las normas éticas reconocidas a su profesión, o en las leyes y reglamentos del Estado Libre Asociado de Puerto Rico.

En contraídos [sic] con sociedades o firmas constituirá una violación de esta prohibición el que alguno de sus directores, asociados o empleados incurra en la conducta aquí descrita. La parte contratada evitará aún la apariencia de la existencia de intereses encontrados. (Énfasis en el original suprimido y énfasis suplido.) Querella de 24 de diciembre de 1997, págs. 3-4.
Las cláusulas antes citadas son comunes en todos los contratos otorgados entre las firmas de abogados (Bufetes I, II y III) y el Banco de la Vivienda, y posteriormente la Oficina. El propósito de esos contratos era ofrecer los mis-mos servicios profesionales a la Oficina en forma continua durante periodos subsiguientes. El Bufete III suscribió subsiguientes contratos de servicios profesionales directa-*830mente con la Oficina, hasta que se disolviera la referida sociedad profesional el 31 de enero de 1996.(23)
Como indicáramos anteriormente, los hechos que origi-nan el presente procedimiento disciplinario surgen du-rante la relación profesional, de naturaleza contractual, directamente entre el Bufete III y la Oficina, específicamente durante 1994 y 1995.(24)
El 14 de enero de 1991 se inscribió en el Departamento de Estado la corporación Express Realty, Inc. (en adelante Express Realty) de la cual fueron incorporadores el Sr. Angelo Medina Mercado, el Sr. Angelo Medina Acevedo y la Sra. Zulma Rivera Pagán.(25) Ni en ese momento ni en nin-guno otro posterior a la creación de Express Realty, los letrados querellados tuvieron participación o interés de clase alguna en dicho ente corporativo.(26)
El 27 de enero de 1994, el Sr. Angelo Medina Mercado, principal accionista de Express Realty, envió un comuni-cado a la Oficina para manifestar su interés en adquirir *831una finca de 8.0399 cuerdas, ubicada en el barrio Caimital del Municipio de Aguadilla, una de las propiedades bajo el control de la Oficina. (27) Desde 1989, el Sr. Angelo Medina Mercado era propietario de un predio de terreno en el barrio Caimital de Aguadilla, el cual colindaba con la propie-dad perteneciente a la C.R.U.V.(28) El interés del señor Medina Mercado en adquirir la referida finca de la C.R.U.V. obedecía a que su propiedad estaba enclavada, y de esta forma podría lograr acceso a la vía pública. (29)
El 31 de enero de 1994, la Oficina le contestó al señor Medina Mercado su misiva y le indicó que tan pronto reci-bieran el informe de la nueva tasación se comunicarían con él y evaluarían su propuesta para adquirir la propiedad. (30) La Oficina se refería a la tasación realizada el 9 de diciem-bre de 1993 por el Sr. Miguel Ruiz de Jesús. Dicha tasación concluyó que el valor de la finca de 8.0399 cuerdas ascen-día a la suma de doscientos cuarenta y un mil doscientos dólares. (31)
Coetáneamente con las gestiones realizadas por el señor Medina Mercado, una corporación de nombre H.I. Development gestionaba con la Oficina la compra de la finca en cuestión para el desarrollo de un hotel.(32) No obstante, aunque fue la intención de la Oficina el dar preferencia a esta entidad, en atención a sus fines turísticos, su oferta de doscientos ocho mil quinientos dólares estaba un trece por ciento por debajo del valor en el mercado, concluido por la referida tasación.(33) Mediante comunicación de 5 de julio *832de 1994, el Subsíndico rechazó la oferta de H.I. Development por considerar inaceptable el precio ofrecido.(34)
Luego de varias comunicaciones, el señor Medina Mercado, como Presidente de Express Realty, y el Sr. Arturo Paz Guzmán, como Subsíndico de la Oficina, suscribieron el 7 de julio de 1994 un contrato con opción a compra por la cantidad de trescientos mil dólares para la adquisición de la referida finca. (35) Se estipuló que el término de dicho contrato de opción de compra sería de noventa días, a par-tir de su otorgamiento. (36) El precio de venta pactado por Express Realty y la Oficina superaba el valor de tasación en aproximadamente un veinte por ciento. La cantidad ofre-cida por Express Realty era de noventa mil y un mil dóla-res ($91,000), más que lo ofrecido por H.I. Development.(37)
A solicitud de la Oficina, el 21 de julio de 1994, el agri-mensor Benigno Rodríguez Burgos preparó un plano de mensura, donde la finca de 8.0399 cuerdas opcionada re-sultó que tenía una cabida real de 7.9097 cuerdas.(38) Por virtud de dicha mensura, el agrimensor produjo un plano que reflejó la existencia de cinco parcelas dentro de la re-ferida finca, la parcela B-2 de 4.9914 cuerdas; la parcela B-2-A de 1.8470 cuerdas; la parcela B-2-B de 0.2531 cuer-das; la parcela B-2-C de 0.2327 cuerdas, y la parcela B-2-D de 0.5855 cuerdas.(39)
Las primeras dos (B-2 y B-2-A) configuraban el te-rreno que habría de ser vendido por la Oficina, y las res-tantes tres parcelas en efecto estaban dedicadas a fines públicos. Específicamente, la parcela B-2-B estaba desti-*833nada a facilidades recreativas, la parcela B-2-D a uso pú-blico y la B-2-C a las facilidades de la Autoridad de Acue-ductos y Alcantarillados.
El 22 de agosto de 1994 la Junta Ratificadora de la Ofi-cina para la Liquidación de las Cuentas de la Corporación de Renovación Urbana y Vivienda de Puerto Rico (en ade-lante la Junta Ratificadora), organismo creado por ley para ratificar las ventas negociadas por la Oficina,(40) aprobó la venta de las dos parcelas a Express Realty.(41)
Luego de que la Junta Ratificadora hubiese aprobado la referida venta, la Oficina le asignó el caso de Express Realty al licenciado Alcover García para que actuara como notario en éste.(42) La función como notario del licenciado Alcover García no estaba comprendida dentro de los con-tratos, de servicios profesionales entre los Bufetes II y III, y la Oficina.(43) Sin embargo, era común que la Oficina le asignara casos a alguno de los notarios, miembros de las firmas de abogados con las cuales sostenían relaciones pro-fesionales, para realizar funciones notariales como las de otorgar escrituras de rectificación de cabida, de colindan-cias o de segregación de predios sobre los cuales ya se ha-bía ratificado su venta. (44) En cumplimiento de estos debe-res notariales, el 23 de noviembre de 1994 el licenciado Alcover García solicitó la realización de un estudio de tí-tulo de la propiedad opcionada por Express Realty. Dicho estudio fue pagado por el Síndico y quedó archivado en el expediente del caso en poder de la Oficina. (45)
Luego de una extensión del plazo para ejercer la opción, *834Express Realty solicitó el 20 de enero de 1995 un ajuste en el precio, debido a la reducción de cabida del predio opcio-nado, la cual surgió de la mensura practicada en julio de 1994 y la segregación de la finca original en cinco parcelas, de las cuales sólo dos configurarían el terreno destinado a venderse.(46) Las restantes tres parcelas se destinarían para el uso de entidades gubernamentales que ya estaban disfrutando de esos terrenos.(47) Como consecuencia de ello, de las 8.0399 cuerdas objeto del contrato original queda-rían disponibles para la venta a Express Realty 6.8384 cuerdas.(48) El señor Medina Mercado propuso que se redu-jera proporcionalmente el precio de la finca a doscientos cincuenta y cinco mil ciento sesenta y cinco dólares con quince centavos, considerando que las dos parcelas tenían una menor cabida (4,722 metros cuadrados) que la origi-nalmente pactada. (49) El precio acordado en la opción de compra había sido de trescientos mil dólares, pero la des-cripción de la propiedad contenida en el contrato disponía que la finca tenía una cabida de 8.0399 cuerdas. El precio por metro cuadrado había sido pactado en nueve dólares con cuarenta y nueve centavos.(50) En la reducción en pre-cio propuesta por Express Realty, el precio por metro cua-drado permaneció inalterado.(51)
Mediante carta de 16 de marzo de 1995, el Subsíndico le informó a Express Realty que la Junta Ratificadora había aceptado su propuesta, a los efectos de ajustar el precio de los terrenos en proporción a su cabida real.(52) Luego de realizado el reajuste, el precio de adquisición pactado entre *835la Oficina y Express Realty continuaba sobrepasando pro-porcionalmente el valor de tasación original.(53)
En algún momento durante enero de 1995, en ocasión de celebrarse un festejo familiar en la residencia del licen-ciado Alcover García, y estando ambos letrados querellados sentados en la mesa comedor de dicha residencia, la Sra. Lilliam Ramos Medina, esposa de licenciado Alcover Gar-cía, le preguntó al licenciado Morell Corrada si su esposo ya le había comentado o explicado de la propuesta que le había hecho a ellos el Sr. Angelo Medina Mercado(54) El licenciado Alcover García y el señor Medina Mercado eran amigos de la infancia, pues se habían criado juntos en el pueblo de Aguadilla y mantenían lazos de amistad.(55)
El licenciado Alcover García le explicó al licenciado Mo-rell Corrada que el señor Medina Mercado tenía opcionada una propiedad y estaba buscando socios capitalistas para desarrollar un centro comercial(56) Le informó, además, que la referida propiedad pertenecía a la Oficina. Hasta ese momento, el licenciado Morell Corrada no tenía conoci-miento alguno de la existencia de esa finca.(57)
En ese momento, el licenciado Morell Corrada le indicó al matrimonio Alcover-Ramos que en pocos días él habría de asistir a una actividad del Partido Nuevo Progresista (P.N.P.) en Aguadilla, e iba a aprovechar el viaje para pasar a examinar la propiedad. (58)
Efectivamente, varios días después, el licenciado Morell Corrada examinó la propiedad y llamó al licenciado Alco-ver García para pedirle que le comunicara al señor Medina Mercado que estaba interesado en los terrenos(59) Esta fue *836su primera gestión con la referida finca ubicada en el barrio Caimital de Aguadilla.(60)
Por tratarse de una inversión económica sustancial, el licenciado Morell Corrada quiso cerciorarse con anticipa-ción de la viabilidad que tenía la propiedad para ser desa-rrollada comercialmente.(61) Las gestiones que realizó el se-ñor Morell Corrada consistieron en llamar a amistades que se dedicaban a los negocios de comida rápida para ente-rarse si estaban interesados en ubicar sus negocios en esa zona de Aguadilla.
Realizadas esas gestiones, y habiendo confirmado favo-rablemente la respuesta de dos operaciones de negocios de comida rápida, el 22 de febrero de 1995 se constituyó me-diante una escritura pública la Sociedad Especial Costa Mar (en adelante Costa Mar), la cual quedó compuesta en partes iguales por las dos esposas de los aquí querellados y la esposa del señor Medina Mercado. (62)
El licenciado Morell Corrada y su esposa condicionaron su participación como socios capitalistas a la creación de una sociedad nueva. La alternativa de invertir en Express Realty implicaba un riesgo, por ser ésta una corporación de la cual el licenciado Morell Corrada desconocía su origen, trayectoria, gravámenes y vínculos con actividades desco-nocidas por él.(63)
Según quedó demostrado, la esposa del licenciado Mo-*837rell Corrada compareció al otorgamiento de la escritura de constitución de sociedad especial, debido a que su esposo no contaba con tiempo suficiente para atender directa-mente tales asuntos.(64) La esposa del letrado Morell Co-rrada tenía experiencia en administración y era la persona que habría de encargarse de velar por los intereses de la sociedad legal de gananciales compuesta con su esposo.(65) Por su parte, y en cuanto a la Sra. Lilliam Ramos Medina:, quedó estipulado por todas las partes en este procedi-miento que ésta era una comerciante habitual, casada con el licenciado Alcover García bajo el régimen de separación total económica, a tenor con escritura de capitulaciones matrimoniales otorgada por ambos previo a su matrimonio.(66)
El 23 de febrero de 1995, en una reunión que se había citado en la oficina del Subsíndico,(67) Express Realty depo-sitó la suma de treinta mil dólares para extender la opción de compra, y el señor Medina Mercado le notificó a la Ofi-cina que Costa Mar estaba interesada en adquirir ambas parcelas de terreno, subrogándose en el lugar de Express Realty. (68) Á dicha reunión, el señor Medina Mercado com-pareció acompañado del licenciado Alcover García, y le ex-presaron al Subsíndico, señor Paz Guzmán, los pormeno-res de la constitución de Costa Mar y sus propósitos.(69)
*838En este mismo encuentro, el señor Medina Mercado so-licitó que el licenciado Alcover García fuera el notario pú-blico en el otorgamiento de la escritura sobre compraventa de la referida propiedad. El Subsíndico concluyó que el li-cenciado Alcover García podía otorgar la escritura sobre compraventa entre la Oficina y Costa Mar, ya que estaba casado bajo capitulaciones matrimoniales y por no tener, en ese momento, un interés económico en Costa Mar. Con-cluyó, además, que no existía impedimento legal para la cesión de la referida opción de compra de las dos parcelas a Costa Mar, razón por la cual autorizó dicha cesión.(70) Sin embargo, el 27 de marzo de 1995, el nuevo Síndico, Ledo. Antonio Cabrero Muñiz, desautorizó la referida cesión a Costa Mar. Fundamentó su decisión en que Express Realty ya había adelantado dinero para efectuar la compraventa. (71)
Posteriormente, el señor Medina Mercado, por razón de sus relaciones comerciales con el Municipio de Aguadilla, advino a conocimiento de que la Corporación del Fondo del Seguro del Estado (en adelante el Fondo del Seguro del Estado) tenía planes de obtener la posesión de un nuevo edificio para sus oficinas regionales de Aguadilla.(72) Por lo cual, el 8 de marzo de 1995, la señora Ramos Medina, Ad-ministradora de Costa Mar y esposa del licenciado Alcover García, le escribió una carta al Sr. Oscar Ramos Meléndez, Administrador del Fondo del Seguro del Estado, mediante la cual presentó una propuesta para la construcción y el arrendamiento de un edificio donde se proponía que se al-bergaran las facilidades de la Oficina Regional del Fondo del Seguro del Estado en el Municipio de Aguadilla.(73) Se-*839ñaló que el edificio se localizaría en la parcela B-2 y acom-pañó un plano del lugar propuesto para su construcción. (74)
Sobre este particular, se le imputó en la querella al li-cenciado Morell Corrada que advino en conocimiento de que las propiedades ubicadas en el Municipio de Aguadilla estaban a la venta a través de su participación en el Co-mité de Transición de Gobierno de 1993.(75) No obstante, el Procurador General no desfiló prueba alguna que susten-tara dicha alegación. Por el contrario, la prueba desfilada estableció que el licenciado Morell Corrada no tuvo conoci-miento ni vio el inventario de fincas que preparó la Oficina del Síndico de la C.R.U.V., mientras se desempeñó como Presidente del Comité de Transición, en ocasión del cambio de administración del Gobierno en 1993.(76) No tuvo con-tacto con documento o información alguna en dicho pro-ceso, relacionada con el terreno en cuestión.(77) Tampoco, ninguna de las partes presentó prueba sobre la fecha exacta cuando el Fondo del Seguro del Estado comenzó a *840desarrollar sus planes para reubicar las Oficinas Regiona-les de Aguadilla en el barrio Caimital.(78) De la prueba que obra en el expediente se desprende que dichos planes co-menzaron en algún momento durante 1995. (79)
Como parte de sus funciones notariales, el licenciado Alcover García otorgó el 7 de abril de 1995 la Escritura Núm. 8 de rectificación de cabida, en la que compareció de una sola parte la Oficina, representada por el Subsíndico, Sr. Arturo Paz Guzmán.(80) Ese mismo día, el licenciado Alcover García otorgó la Escritura Núm. 9 de segregación, compareciendo a ella el Subsíndico.(81) Por virtud de ésta se segregaron las cinco parcelas de terreno mencionadas, que componían la finca original opcionada, parte de la cual comprendía el terreno vendido a Express Realty. Dichas segregaciones fueron autorizadas por la Junta de Planifi-cación mediante resolución notificada a las partes el 24 de enero de 1995.(82)
El 21 de abril de 1995 se otorgó la Escritura Pública Núm. 10 ante el notario Alcover García, mediante la cual Express Realty adquirió, a título de compraventa, las dos parcelas (B-2 y B-2-A) por la suma de doscientos cin-cuenta y cinco mil ciento sesenta y cinco dólares con se-senta y dos centavos.(83) Los comparecientes en la referida escritura no tenían vínculo alguno, directo o indirecto, con el licenciado Alcover García al momento de su otorgamiento.(84) Las escrituras anteriormente señala-*841das fueron debidamente inscritas en el Registro de la Pro-piedad de Puerto Rico, Sección de Aguadilla.(85)
Tres días más tarde, Costa Mar adquirió de Express Realty las referidas parcelas por el mismo precio que ésta había pagado a la Oficina.(86) Una vez Costa Mar advino dueña de las parcelas, la señora Ramos Medina, esposa del licenciado Alcover García, continuó gestionando su desa-rrollo para la ubicación de las Oficinas Regionales del Fondo del Seguro del Estado.(87)
Para julio de 1995, era evidente el éxito de estas gestio-nes, ya que el Fondo del Seguro del Estado manifestó su interés de instalar su Oficina Regional de Aguadilla en dichos terrenos. La construcción de un edificio comercial para ser arrendado por el Fondo del Seguro del Estado produjo que el licenciado Morell Corrada sintiera que lo colocaba en una situación difícil, debido a que éste era el Secretario General del Partido de Gobierno.(88) Ante estas circunstancias, el licenciado Morell Corrada decidió des-vincularse de Costa Mar, para evitar interpretaciones e in-sinuaciones a los efectos de que había utilizado su posición para lucrarse.(89)
El 14 de julio de 1995, la señora Casellas Torres, esposa del licenciado Morell Corrada, ofreció en venta su partici-pación a la señora Ramos Medina.(90) El 11 de octubre de 1995, la sociedad legal de gananciales Morell-Casellas ven-dió su participación en Costa Mar al Ledo. José B. Alcover García por la suma de ochenta y cinco mil dólares, pagade-ros en el plazo de dos años. Ello equivalía a la aportación *842original realizada por la sociedad legal de gananciales Mo-rell-Casellas a Costa Mar al momento de su constitución. (91) En la referida transacción, la sociedad de gananciales Morell-Casellas no devengó beneficio econó-mico alguno de Costa Mar, ya que vendieron su participa-ción por la misma cantidad que habían aportado al mo-mento de constituirse dicha sociedad especial.(92)
Luego de esta transacción, el licenciado Morell Corrada terminó todo vínculo con Costa Mar y con el desarrollo de las parcelas para el establecimiento de las oficinas regio-nales del Fondo del Seguro del Estado. (93) El Bufete III se disolvió el 31 de enero de 1996. Ese mismo día, el licen-ciado Morell Corrada le envió una carta al licenciado Ca-brero, síndico especial, para informarle sobre la disolución de la referida sociedad profesional. Le solicitó que se de-jara sin efecto el contrato Núm. 94-SE-0003~B.(94)
El 1ro de febrero de 1996 el Síndico Especial y el Ledo. José B. Alcover García firmaron un contrato de servicios profesionales, en iguales términos que los anteriores, con vigencia hasta el 30 de junio de 1996.(95)
En cumplimiento con la resolución que emitiéramos el 24 de noviembre de 1997, el Procurador General de Puerto Rico formuló una querella contra los Ledos. Marcos Morell Gorrada y José Alcover García.
El Procurador General presentó contra los licenciados Morell Corrada y Alcover García los cargos siguientes:
CARGO I
Los licenciados Marcos Morell Corrada y José Alcover Gar-cía incurrieron en conducta violatoria al Cánon [sic] 6 de Etica *843Profesional (4 L.P.R.A. Ap. IX C. 6) al ocultarle al Síndico Li-quidador de Cuentas de la C.R.U.V. la existencia de contratos con otras agencias del gobierno cuando ello estaba prohibido por el Artículo 12 de la Ley Núm. 55 de 9 de agosto de 1991 (17 L.P.R.A. sec. 27K). También ocultaron su relación e intereses con el Sr. Angelo Medina y COSTA MAR S.E. para, de forma indirecta, adquirir un predio de terreno localizado en el Bo. Caimital de Aguadilla y perteneciente a la C.R.U.V. en bene-ficio propio, de sus esposas, la sociedad especial formada por éstas y la esposa del Sr. Angelo Medina. Los abogados no pu-sieron a la Oficina del Síndico en posición de decidir impar-cialmente al no llevar a su atención todos los hechos y elemen-tos necesarios para que ésta pudiera llevar a cabo su función y adjudicar adecuadamente.
CARGO II
Los licenciados Morell Corrada y Alcover García violaron el Cánon [sic] 19 de Ética Profesional (4 L.P.R.A. Ap. IX C. 19) al no mantener a su cliente, el Síndico, informado de todas las relaciones con sus clientes (otras agencias del gobierno), con terceras personas (Angelo Medina, Costa Mar y sus respecti-vas esposas) y de su interés en adquirir el terreno de Aguadilla. No le informaron el estudio de título que sobre el predio de Aguadilla solicitaron, de sus gestiones para desarro-llarlo como un centro comercial con negocios de comida rápida y un garaje de gasolina o con las oficinas del Fondo del Seguro del Estado y Celulares Telefónica.
Esta falta de información al cliente también es contraria al primer párrafo de la claúsula [sic] “Décimo [sic] Novena” del contrato de servicios profesionales.
CARGO III
Los licenciados Alcover García y Morell Corrada infringie-ron el deber impuesto por el Cánon [sic] 21 de Etica Profesio-nal (4 L.P.R.A. Ap. IX C. 21) al no divulgar sus relaciones con terceras partes (Angelo Medina, Express Realty y COSTA MAR) y su interés en adquirir el terreno de Aguadilla. Máxime cuando dicho interés podía afectar su juicio profesional. Lo anterior violentó el deber de lealtad completa que para su cliente requiere dicho Cánon [sic] 21 y la cláusula Décimo Novena del contrato de servicios profesionales.
No recomendaron al Síndico que buscara asesoramiento legal con otros abogados, ya que ellos y sus esposas, a través de COSTA MAR S.E., estaban interesados en una propiedad de la C.R.U.V.
Al amparo de las cláusulas PRIMERA Y DECIMONOVENA del contrato de servicios profesionales el Bufete Morell Alcover *844incurrió en un conflicto potencial de intereses, ya que estas disposiciones imponían a los letrados el deber de representar a la Oficina del Síndico en aquellos casos o asuntos en el que el Síndico fuera demandado o demandante en cumplimiento de la Ley Núm. 55, supra. Ello incluía las resoluciones de contra-tos (Opción de compra y compraventa, por ejemplo) y las eje-cuciones de hipotecas. La venta y posterior compra del terreno por las esposas de los abogados, y más tarde por uno de los propios abogados (Alcover) representó un potencial conflicto de intereses de haber surgido o de surgir cualquier conflicto sobre la legalidad de dicho negocio jurídico.
CARGO IV
El licenciado José Alcover García violó el Cánon [sic] 34 de Etica Profesional (4 L.P.R.A. Ap. IX C. 34) al conseguir que el Sr. Angelo Medina, a quien conocía desde su adolescencia y quien se le acercó para realizar el negocio del terreno, solici-tara y obtuviera del Síndico la aprobación para que Alcover García actuara como notario en las escrituras relacionadas al predio de Aguadilla. Antes de que otorgara las escrituras, el licenciado Alcover García había solicitado un estudio de título del terreno y hecho gestiones para su desarrollo. Posterior-mente, adquirió una tercera parte del negocio.
Más aún, otorgó unas escrituras para la venta de un solar sobre el cual en [sic] él tenía un interés pecuniario.
CARGO V
Los licenciados Alcover García y Morell Corrada violaron el Cánon [sic] 38 de Etica Profesional (4 L.P.R.A. Ap. IX C. 38) al realizar gestiones para el desarrollo de un terreno pertene-ciente a su cliente (la Oficina del Síndico); al crear un “alter ego” mediante una sociedad especial administrada por sus es-posas (COSTA MAR S.E.) para adquirir un terreno pertene-ciente a su cliente; al preparar las escrituras de compraventa del terreno y tres días después adquirirlo al mismo precio y al no asesorar adecuadamente al Síndico liquidador para que buscara consejo legal con otros abogados ante el conflicto que representaba el interés de los abogados querellados en adqui-rir una propiedad de su cliente. Querella de 24 de diciembre de 1997, págs. 11-13.
Mediante Resolución de 2 de abril de 1998, nombramos al Hon. Wilfredo Alicea López, comisionado especial, para que escuchara y recibiera la prueba que las partes tuvie-ran a bien presentar. Evaluado el Informe del Comisionado Especial, el expediente de este Tribunal, la grabación de la *845prueba desfilada en las vistas evidenciarías, así como las posiciones de los querellados, nos encontramos en posición de resolver las controversias que presenta el procedimiento disciplinario ante nos.
J — i
En síntesis, todos los cargos imputados por el Procura-dor General descansan en las alegaciones siguientes: (1) ocultar al Síndico la existencia de contratos con otras agen-cias o instrumentalidades públicas en violación a lo dis-puesto por ley; (2) ocultar su relación e intereses con el señor Medina Mercado, Express Realty y Costa Mar, y el interés que tenían de adquirir el terreno localizado en el barrio Caimital de Aguadilla; (3) ocultar de manera similar las gestiones que se hicieron desde un principio para desa-rrollar dicha parcela de terreno, entre ellas la solicitud de un estudio de título, (4) y otorgar las escrituras sobre un predio, en el cual ya tenían un interés pecuniario. En-tiende el Procurador General que las anteriores actuacio-nes configuran conducta violatoria de los Cánones 6, 19, 21, 34 y 38 del Código de Ética Profesional,(96) del Art. 12 de la Ley Núm. 55 de 9 de agosto de 1991 (17 L.P.R.A. see. 27k (supl. 1992)), y de las cláusulas PRIMERA y DECIMO-NOVENA de los contratos de servicios profesionales entre los Bufetes II y III, y la Oficina.
Discutiremos, en primera instancia, las alegaciones que pretenden sostener todos los cargos y luego las alegadas violaciones a cada uno de los cánones, según fueran desglo-sadas en cada uno.
En los primeros dos cargos se les imputa a los licencia-dos Morell Corrada y Alcover García conducta violatoria del Art. 12 de la derogada Ley Núm. 55 de 9 de agosto de 1991, supra, al alegar que los querellados ocultaron al Sín-*846dico la existencia de contratos con otras agencias, cuando ello estaba prohibido por ley.
El Art. 12 de la Ley Núm. 55, supra, prohibía expresa-mente al Síndico que contratara los servicios profesionales de aquellos abogados o bufetes que, a su vez, mantuvieran contratos con otras agencias o instrumentalidades públicas. Dicho artículo expone, en lo pertinente, lo si-guiente:
El Síndico Especial contratará los servicios legales necesa-rios para la tramitación de los asuntos legales relacionados con el desempeño de sus funciones, pudiendo, además, el De-partamento de Justicia brindar el apoyo legal que sea necesario. No podrán contratarse a abogados o bufetes que es-tén bajo contrato con otras agencias o instrumentalidades públicas. 17 L.P.R.A. sec. 27k (supl. 1992).
En este caso, los letrados, aquí querellados, mantuvie-ron acuerdos o contratos con otras entidades gubernamentales. Dichas entidades gubernamentales fue-ron el Banco Gubernamental de Fomento y el Banco de la Vivienda. El acuerdo denominado “contrato de servicios profesionales” entre el Bufete II y el Banco Gubernamental de Fomento no configuró un contrato de servicios profesio-nales entre las partes, por su naturaleza y propósito. El referido acuerdo se limitaba a permitir que el Bufete II le pudiera rendir servicios a sus clientes cuando realizaran transacciones con el mencionado Banco. De otro lado, quedó claro que los contratos con el Banco de la Vivienda se suscribieron con el único propósito de brindarle precisa-mente los mismos servicios que habrían de prestarse a la Oficina, por virtud de los contratos otorgados directamente con esta última.
Resulta importante destacar que el Procurador General no presentó prueba que demostrara, de manera clara, ro-busta y convincente, ninguno de los cargos que le imputó a los aquí querellados. Tampoco demostró mediante prueba lo alegado por el quejoso, Ledo. Aníbal Acevedo Vilá, en sus escritos y comparecencias ante este Tribunal. La única *847prueba que ofreció el Procurador General fue a los efectos de la existencia de esos acuerdos y contratos. Al desglosar su contenido, nos resulta forzoso concluir que en ambas situaciones no se violó la aludida prohibición del Art. 12 de la Ley Núm. 55, supra. No existe conflicto entre la fecha de vigencia de los contratos de servicios profesionales para prestar servicios a la Oficina, con otros acuerdos o contra-tos celebrados para prestar servicios a otras agencias o ins-trumentalidades públicas.
La mencionada prohibición estatutaria se extiende a abogados que mantengan contratos con otras agencias o instrumentalidades públicas. El Banco de la Vivienda y el Banco Gubernamental de Fomento son corporaciones públicas.(97) El Art. 21(a) de la Ley Núm. 55 (17 L.P.R.A. sec. 27t (supl. 1997)) definía agencia o instrumentalidad pública como “cualquier departamento, oficina, negociado, comisión, institución, administración, corporación pública o subsidiaria de ésta o municipio del Estado Libre Asociado de Puerto Rico”.
Tampoco se desfiló prueba por la Oficina del Procurador General que pueda llevarnos a concluir que los querellados ocultaron la existencia de sus otros acuerdos o contratos a la Oficina. (98)
¿Violaron los querellados el Art. 18 del Reglamento En-mendado de la Oficina, en el que se les prohibía a asesores del Síndico o a familiares o agentes de éstos, adquirir pro-piedad alguna que estuviese bajo el control de la Ofici-na(99)
*848El Art. 13 de la Ley Núm. 55 (17 L.P.R.A. sec. 271 (supl. 1992)) confirió poder a la Oficina para adoptar los regla-mentos necesarios para la administración de los asuntos relacionados con el ejercicio de sus funciones y deberes. Con la finalidad de acelerar el proceso de liquidación de la C.R.U.V., se eximió a la Oficina del cumplimiento con las disposiciones de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2101 et seq.(100)
En virtud de lo anterior, el 31 de agosto de 1992, el entonces Síndico, Ledo. José L. Cotto Ramos, aprobó el Re-glamento para la Disposición de la Propiedad Inmueble de la Oficina para la Liquidación de las Cuentas de la C.R.U.V. El Art. 18 de dicho Reglamento específicamente disponía que no podría adquirir propiedad, bajo el control de la Oficina, aquel que fuera funcionario, empleado o ase-sor del Síndico, de la Junta Ratificadora o del Comité de Transición, o que fuera familia o agente de éstos.(101) No obstante, el Art. 30 del referido reglamento estableció que entraría en vigor inmediatamente luego de su aprobación, una vez que éste fuera presentado en el Departamento de Estado para su conocimiento público y fiel implan-tación.(102) Dicho reglamento nunca fue presentado en el Departamento de Estado.(103)
Las reglas o los reglamentos son expresiones de aplica-ción general que interpretan, implantan o prescriben la ley *849o la política pública.(104) Toda reglamentación tiene la misma fuerza vinculante que la ley, habida cuenta que de-termina derechos, deberes u obligaciones de las personas o los individuos sujetos a la jurisdicción de la agencia.(105) Una vez se ha promulgado un reglamento, existe la obliga-ción de cumplir con sus disposiciones.(106) La agencia regu-ladora debe velar por que los requisitos estatutarios esta-blecidos en su reglamento sean cumplidos, sirviendo siempre los propósitos, los objetivos y la política pública que los forjaron.(107) Asimismo, hemos reiterado que las agencias están obligadas a cumplir estrictamente con sus propios reglamentos una vez promulgados.(108)
En el caso ante nos, el mero hecho de que la Oficina esté exenta de cumplir con la Ley de Procedimiento Adminis-trativo Uniforme del Estado Libre Asociado de Puerto Rico, supra, no constituye eximente para que incumpliera con sus propias disposiciones reglamentarias, concernientes a la forma y-manera en que habría de implantarse e imprimirle conocimiento público a su reglamento. El referido regla-mento establecía que para su implantación y público cono-cimiento, éste debía presentarse en el Departamento de Estado, como requisito sine qua non para su vigencia. Al no hacerlo, la Oficina incumplió con sus propias disposiciones reglamentarias. De ahí concluimos que la omisión de pre-sentar el referido Reglamento en el Departamento de Es-tado lo convierte en inaplicable a los hechos de este caso, por no estar vigente a la fecha de la ocurrencia de éstos.
La segunda alegación del Procurador General, repetida *850en todos los cargos, imputa a los querellados ocultar infor-mación sobre su relación e intereses con el señor Medina Mercado y Costa Mar, con el fin de poder adquirir la finca perteneciente a la C.R.U.V., de manera indirecta. No obs-tante, la prueba estipulada, así como la desfilada por el propio Procurador General, establece todo lo contrario.
La prueba estipulada por todas las partes demostró que la Oficina tuvo pleno conocimiento de todos los hechos y elementos necesarios para que ésta pudiera llevar a cabo su función y adjudicarla.(109) Durante la reunión celebrada en febrero de 1995, el señor Medina Mercado y el licenciado Alcover García le informaron al Subsíndico de la existencia de Costa Mar y la identidad de sus socias, antes de que éste autorizara la sustitución de Express Realty por Costa Mar. El Subsíndico evaluó y analizó la situación y concluyó que la transacción era válida. A la luz de estos hechos, no se sostiene la alegación de que los querellados intentaran uti-lizar a Costa Mar como un alter ego para ocultar su interés de adquirir una propiedad perteneciente a la Oficina. El estudio de título solicitado por el licenciado Alcover García fue hecho para cumplir con sus funciones notariales, fue pagado por la Oficina y obra en su expediente.
En virtud de lo anterior, concluimos que la Oficina tuvo ante sí toda la información relativa al interés del señor Medina Mercado y/o Express Realty en adquirir la finca del barrio Caimital,(110) así como los datos concernientes a la constitución de Costa Mar, sus socios, el interés de ésta en sustituir a Express Realty en el contrato de opción a compra y la existencia del referido estudio de título.
Se le imputó, además, a ambos querellados la violación de los contratos de servicios profesionales que suscribieran la Oficina y los Bufetes II y III, los cuales eran idénticos. Específicamente, se señalaron violaciones a la primera y la decimonovena cláusula del contrato de servicios *851profesionales. La primera cláusula delimita cuáles serían los servicios que le brindarían las referidas firmas a la Oficina. La decimonovena cláusula establecía la obligación por parte de estas firmas de abogados, de divulgar todas las circunstancias de sus relaciones con clientes y con ter-ceras personas; el deber de lealtad y la consabida prohibi-ción de tener intereses adversos a los de dicho organismo gubernamental.
En cuanto a la primera cláusula, específicamente se dis-ponía que las referidas firmas de abogados representarían a la Oficina en las instancias siguientes: (1) en todos aque-llos casos o asuntos que por razón del cumplimiento de las funciones y responsabilidades que le asigna la ley, sean demandados o traídos ante los Tribunales o en las agencias administrativas, la Oficina o sus empleados; (2) cuando sea necesario comparecer para defender los derechos, las obli-gaciones y las prerrogativas que le asigna la ley o que el Síndico les refiera; (3) en todo proceso de ejecución de hi-poteca o resolución de contrato que se refiera o haya sido instado ante los tribunales o agencias del Estado Libre Asociado o de Estados Unidos; (4) el cobro extrajudicial y judicial (entiéndase cobros y ejecuciones de hipoteca) de todos aquellos préstamos hipotecarios que la Oficina le refiera. (111)
El Procurador General alegó que la venta y compra posterior de los terrenos en cuestión representaba una fuente de potencial conflicto de interés entre los querellados y la Oficina. Para sostener esta alegación el Procurador General se apoyó únicamente en el contenido de los contratos en cuestión. Argüyó que los letrados tenían la obligación de representar al Síndico en toda resolución de contrato, y en aquellos casos en los que éste fuera demandado o demandante.(112)
El término “resolución de contrato”, en el contrato de *852marras, tiene un significado distinto al usual, ya que no implica la representación del Síndico en casos en que una parte resuelve o incumple con una opción de compra o un contrato con el Síndico.
El Art. 1 de la Ley Núm. 118 de 12 de junio de 1980(113) define la frase “resolución de contrato” de la manera si-guiente:
Se faculta al Departamento de la Vivienda y sus agencias o corporaciones adscritas o a la Oficina para la Liquidación de las Cuentas de la Corporación de Renovación Urbana y Vi-vienda de Puerto Rico a llevar ante el Tribunal Superior un procedimiento especial uniforme de resolución de contrato de compraventa y transferencia de título de propiedad o de la transferencia de título solamente, según corresponda, de las viviendas construidas, vendidas o financiadas bajo cualquier programa de vivienda del Departamento, sus agencias o cor-poraciones adscritas o cuyo titular sea la Oficina para la Li-quidación de las Cuentas de la Corporación de Renovación Ur-bana y Vivienda en aquellos casos en que la vivienda se encuentre desocupada y en estado de abandono y que el deudor hipotecario haya incumplido el pago de dos (2) o más mensua-lidades consecutivas del préstamo hipotecario concedido a su favor. (Énfasis suplido.)
Dicho de otro modo, el procedimiento especial denomi-nado “resolución de contrató” se refiere a un procedimiento equivalente a la ejecución de una hipoteca sobre una vi-vienda desocupada y en estado de abandono, cuando se incumple con los términos y las condiciones del préstamo hipotecario.(114) Los querellados se obligaron contractual-mente a representar al Síndico y a la Oficina en todo pro-ceso de “ejecución de hipoteca y lo resolución de contrato” ante los tribunales de Puerto Rico y de Estados Unidos.
Una lectura del contrato de servicios profesionales pac-tado entre los Bufetes II y III y la Oficina, los cuales fueron estipulados por las partes y utilizados por el Procurador General para apoyar su posición, refleja que nunca se *853acordó el asesoramiento legal de los referidos bufetes, en cuanto a las negociaciones de compraventa de los bienes inmuebles bajo el control de la Oficina. No figuraba entre las responsabilidades contractuales de los querellados ofre-cer dicho asesoramiento. Del expediente ante esta Curia y de las determinaciones de hechos y conclusiones de dere-cho del Comisionado Especial fundamentadas en la prueba desfilada, tampoco surge que los querellados hayan aseso-rado a la Oficina en relación con los términos de la com-praventa entre éstá y Express-Realty.
Ante la ausencia de presentación de prueba por el Pro-curador General, concluimos que ninguno de los querella-dos actuó en forma contraria á lo dispuesto por las cláusu-las de los contratos de servicios profesionales otorgados por ellos con la Oficina, porque nunca contrajeron la responsa-bilidad de asesorar al Síndico en cuanto a la venta de bie-nes inmuebles bajo el control de la Oficina y, como cuestión de hecho, tampoco lo hicieron voluntariamente.
I — I hH I — I
De todos los cargos se desprenden imputaciones de vio-lación a los Cánones 6, 19, 2Í, 34 y 38 del Código de Ética Profesional, supra. En el primer cargo (Cargo I) se imputa la violación al Canon 6 del Código de Ética Profesional, supra, que regula la conducta que debe observar la clase togada ante las agencias gubernamentales y la conducta de un abogado que, además, sea un funcionario público. Dicha norma ética expone lo siguiente:
Al prestar sus servicios profesionales ante organismos legis-lativos o administrativos el abogado debe observar los mismos principios de ética profesional que exige su comportamiento ante los tribunales. Es impropio de un abogado ocultar su ges-tión profesional ante dichas agencias gubernamentales me-diante el empleo de terceros o de medios indirectos para pro-mover determinada acción gubernamental en interés de su cliente. Un abogado que ejerza su profesión y que además *854ocupe un cargo legislativo o gubernamental debe anteponer el interés público al de su cliente cuando ambos vengan en con-flicto e inmediatamente renunciar la representación del cliente.
Para que sea de aplicación el precitado canon, se re-quiere que concurra una de las siguientes circunstancias: un abogado que, postulando ante una agencia administra-tiva, oculta su gestión profesional mediante el empleo de un tercero o medios indirectos para promover un determi-nado curso de acción gubernamental en beneficio de su cliente; un abogado que representa a un cliente privado ante esa agencia mientras ocupa un cargo legislativo o gu-bernamental, y se produce un conflicto. Ninguna de las ins-tancias que dispone esta norma ética están presentes en los hechos de autos. Veamos.
Alegó el Procurador General, para apoyar este primer cargo, que los querellados ocultaron a la Oficina sus con-tratos con otras agencias y su interés de adquirir de forma indirecta el terreno localizado en el barrio Caimital de Aguadilla. La prueba, como dijéramos, reveló todo lo contrario.(115) La Oficina del Síndico era una oficina de li-quidación de propiedades, mediante su venta, y no un foro administrativo con facultades cuasijudiciales ante el cual postularan abogados.
La segunda oración del Canon 6 del Código de Ética Profesional, supra, establece que es impropio que un abo-gado, que representa a un cliente ante una agencia, utilice terceros u otros medios para promover una actuación gu-bernamental en beneficio de ese cliente. No obstante, la relación de hechos consignada en los cargos no le imputa a los querellados el haber utilizado a terceras personas u otros medios para promover una acción específica en bene-ficio de algún cliente, mientras representaban un cliente ante un foro administrativo. El único cliente que figura en el presente procedimiento disciplinario es la propia Oficina.
*855Por último, la tercera oración del Canon 6 del Código de Etica Profesional, supra, tampoco guarda relación con los hechos del caso. Ésta impone sobre un letrado que ocupa un cargo legislativo o gubernamental la obligación de an-teponer los intereses públicos a los de su cliente, cuando ambos advienen en conflicto. Ninguno de los aquí querella-dos ocupaba un cargo legislativo o gubernamental cuando ocurrieron los hechos.
Resulta forzoso concluir que este canon es inaplicable al procedimiento disciplinario ante nos, en ausencia de alega-ciones específicas que pudieran estar comprendidas bajo las modalidades de conducta tipificadas como antiéticas en éste.
De igual forma, consideramos improcedente el segundo cargo (Cargo II), donde se imputa la violación al Canon 19 del Código de Ética Profesional, supra,(116) el cual impone al abogado el deber de mantener informado a su cliente de todos los asuntos que surjan en el desarrollo del caso que le ha sido encomendado.(117)
Se le imputa a los querellados la violación del referido canon, al señalar que los querellados no informaron a la Oficina del Síndico de sus relaciones con el señor Medina Mercado y el interés de adquirir las parcelas del barrio Caimital de Aguadilla. Sin embargo, del texto de este canon se desprende que la norma ética propuesta sólo aplica a la situación en que un abogado no mantiene a su cliente debidamente informado del asunto que se le encomendó. (118) Es decir, considerados todos los hechos, según la prueba estipulada por el Procurador General, resulta claro que la querella no aludió a controversia alguna en torno a casos *856que se le hubiesen encomendado a los querellados. Por lo tanto, encontramos que es también improcedente la aplica-ción de este canon a la querella de autos.
No obstante, aunque los querellados no tenían una obli-gación de divulgación, por no ser la aludida transacción un “caso encomendado”, quedó demostrado por la prueba des-filada que la Oficina estuvo en todo momento informada de sus pormenores.(119)
Los querellados enfrentaron, además, según expuesto en el Cargo III, unas imputaciones de conducta contraria al Canon 21 del Código de Ética Profesional, supra, y a la cláusula decimonovena del contrato de servicios profesio-nales, particularmente, por no divulgar sus relaciones con terceros y por no informar sobre su interés en adquirir la finca. Se alegó que esta situación presentaba un potencial conflicto de intereses, el cual afectaba el juicio profesional y el deber de fiducia de los querellados. El Canon 21 del Código de Ética Profesional, súpra, dispone, en lo perti-nente, lo siguiente:
El abogado tiene para con su cliente un deber de lealtad completa. Este deber incluye la obligación de divulgar al cliente todas las circunstancias de sus relaciones con las par-tes y con terceras personas, y cualquier interés en la contro-versia que pudiera influir en el cliente al seleccionar su consejero. Ningún abogado debe aceptar una representación legal cuando su juicio profesional pueda ser afectado por sus intereses personales.
No es propio.de un profesional el representar intereses encontrados. Dentro del significado de esta regla, un abogado representa intereses encontrados cuando, en beneficio de un cliente, es su deber abogar por aquello a que debe oponerse en cumplimiento de sus obligaciones para con otro cliente.
La obligación de representar al cliente con fidelidad incluyó la de no divulgar sus secretos o confidencias y la de adoptar medidas adecuadas para evitar su divulgación. Un abogado no . debe aceptar la representación de un cliente en asuntos que puedan afectar adversamente cualquier interés de otro cliente anterior ni servir como árbitro, especialmente cuando el *857cliente anterior le ha hecho confidencias que puedan afectar a uno u otro cliente, aun cuando ambos clientes así lo aprueban. Será altamente impropio de un abogado el utilizar las confi-dencias o secretos de un cliente en perjuicio de éste. (Énfasis suplido.)
Esta norma ética atiende, principalmente, tres situacio-nes particulares que deben ser evitadas por los abogados para no incurrir en la conducta proscrita: (1) representar a un cliente cuando para beneficiarlo es preciso abogar por algo que el abogado debe oponerse al cumplir sus funciones con otro cliente; (2) aceptar a un cliente para representarlo en asuntos que pueden afectar adversamente cualquier in-terés de un cliente anterior, y (3) representar a un cliente cuando su juicio profesional puede ser afectado por intere-ses personales. (120)
Precisamente, sobre esta última instancia el Procurador General enfocó primordialmente el procedimiento discipli-nario ante nos. Esta vertiente exige que todo abogado ejerza un criterio profesional independiente y desligado de intereses personales.(121) Su aspecto teleológico es garanti-zar la más completa independencia de juicio por parte de los abogados al desempeñar sus funciones profesionales e impedir que se erosione la confianza pública en las institu-ciones de justicia,(122) evitando que un abogado deje de rea-lizar determinada acción en posible beneficio para su cliente, porque ésta frustraría algún interés propio que el abogado también quiera promover o defender.
Sobre este asunto, la Mayoría parte de una premisa, desde nuestro punto de vista y con mucho respeto, errónea o equivocada. Expresa que todos los contratos de servicios profesionales suscritos entre el bufete de los querellados y la Oficina de Liquidación estaban formulados en términos amplios y disponían que los querellados representarían a *858la Oficina de Liquidación en todos los asuntos en que tu-vieran que defender los derechos, obligaciones y prerroga-tivas de la Oficina, según establecidos en su ley habilita-dora (Ley Núm. 55, supra); los abogados representarían a dicha oficina en los procesos de ejecución de hipoteca, re-solución de contratos, cobro de préstamos hipotecarios y acciones civiles. Los querellados no contrataron con la ofi-cina asesoramiento legal alguno referente a la venta y dis-posición de los bienes inmuebles que en ese momento te-nían a su cargo. El Procurador General no demostró con evidencia que los querellados desplegarían tal función. Por el contrario, de nuestro expediente surge que dicha función la descargaban dos organismos internos de la Oficina del Síndico, un Comité de Ventas que aprobaba en primera instancia la venta de los inmuebles y una Junta Ratifica-dora que revisaba tal actuación y la ratificaba o revocaba. Cada uno de esos organismos contaba con abogados inter-nos que los asesoraban en tales funciones en forma regular y ordinaria. Veamos.
De la naturaleza del contrato de servicios profesionales surge claramente que no había obligación y deber de los querellados de asesorar a la Oficina en ninguna de las eta-pas del proceso de venta del inmueble en cuestión. Los que-rellados no asesoraron a la Oficina en relación con la nego-ciación inicial con Express Realty sobre la compraventa del bien inmueble en cuestión, según surge de la prueba pre-sentada, ni tenían el deber y la obligación de así hacerlo por no ser parte de sus obligaciones contractuales con la Oficina.
Para que opere la prohibición, se requiere que el abo-gado se encuentre ante la encrucijada de cumplir con su deber u obligación de asesorar adecuadamente a su cliente o de servir a sus propios intereses. Dicha encrucijada no se desprende de este caso, porque los abogados, como cuestión de hecho, nunca asesoraron a la Oficina en cuanto a la compraventa del inmueble; como cuestión de hecho y de *859derecho, no tenían la obligación o el deber de hacerlo, a tenor con lo pactado en el contrato de servicios profesionales.
Para que entre en vigor la prohibición sobre conflicto de intereses dispuesta por el referido Canon, se requiere la existencia de una relación abogado-cliente, la cual activa el deber u obligación de asesorar o representar adecuada-mente. Dicho de otro modo, el Canon 21 del Código de Etica Profesional, supra, requiere que técnicamente exista una relación abogado-cliente dual y conflictiva, previo al examen de la existencia de un conflicto de intereses.(123) La ausencia de esta relación no permite la imposición de san-*860dones disdplinarias por violadón al citado Canon 21 del Código de Ética Profesional, supra.(124)
En todas nuestras decisiones sobre conflicto de intere-ses, en que hemos impuesto una sanción disciplinaria al amparo del Canon 21 del Código de Ética Profesional, supra, ha existido una relación abogado-cliente y, por lo tanto, una- obligación o deber de asesorar o representar adecuadamente. (125) En In re Belén Trujillo, supra, expre-samos que:
Por esta razón, es imprescindible determinar inicialmente si existe una relación abogado-cliente. Ésta comienza cuando el cliente acude al abogado a requerir sus servicios profesionales para que lo asesore o lo represente en un asunto jurídico. (Én-fasis suplido.(126)
La médula de este procedimiento disciplinario es el con-trato de servicios profesionales suscrito por los querellados con su cliente, la Oficina. De éste claramente se desprende que el Síndico nunca pactó con los letrados querellados para que le asesoraran en cuanto a la compra y venta de los bienes inmuebles bajo su custodia.
Ahora bien, precisa distinguir el caso de autos de In re Toro Cubergé, supra. En dicho caso, el Ledo. Rafael Toro Cubergé se desempeñaba como asesor legal del Municipio de Yauco. El 5 de agosto de 1987 el licenciado Toro Cubergé creó la corporación PIMAR. El referido letrado éra el dueño absoluto y controlaba plenamente los fondos, así como to-das las transacciones de dicha corporación. Mientras el li-cenciado Toro Cubergé se desempeñaba como asesor legal *861del Municipio de Yauco, PIMAR le vendió la referida finca a dicho municipio el 1ro de agosto de 1988. El precio de venta fue por la cantidad de trescientos noventa y un mil novecientos setenta y seis dólares, la cual constituía el valor en el mercado de la finca en cuestión.
En esa ocasión, este Tribunal concluyó que en el des-cargo del asesoramiento legal, al cual estaba obligado el licenciado Toro Cubergé, coincidieron intereses claramente antagónicos. De un lado, el interés del municipio en com-prar la finca perteneciente a PIMAR (cuyo dueño era el licenciado Toro Cubergé(127) y de otro lado, el manifiesto interés personal del referido licenciado en vender la finca a su cliente. Para la adquisición de dicha finca, se concluyó que el referido licenciado estaba obligado a brindar su con-sejo profesional a su cliente, el municipio. Ciertamente, el licenciado Toro Cubergé no podía en esta situación preser-var un juicio profesional independiente, pues estaba vi-ciado por sus propios intereses personales, transgrediendo de este modo su deber de fiducia para con su cliente, el Municipio de Yauco.
Censuramos al licenciado Toro Cubergé, al determinar que faltó a la ética profesional al continuar representando al Municipio de Yauco cuando ya habían comenzado las gestiones para que dicho municipio adquiriera la finca que le pertenecía a través de PIMAR, corporación de la cual concluimos que era su alter ego. Concluimos, además, que el licenciado Toro Cubergé tenía una dualidad de relacio-nes con el municipio, una como su asesor y otra como su vendedor, debiendo haber renunciado a asesorar o repre-sentar al Municipio antes de que se iniciaran las gestiones de compraventa.
Es pertinente aclarar que cuando se realizó la transac-ción de marras aún no se había resuelto In re Toro Cubergé, *862supra.(128) Sin embargo, los hechos del caso de autos se dis-tinguen claramente de In re Toro Cubergé, supra. En el caso de marras no se configuró una relación abogado-cliente sobre el aspecto de asesoramiento en la venta de in-muebles, porque los querellados nunca contrajeron una obligación o un deber de asesorar a la oficina en cuanto a ese asunto. El Procurador General no demostró, ni desfiló prueba alguna, que existiera tal obligación o deber, que no puede ser inferida. Asimismo, del expediente de este Tribunal y del Informe del Comisionado Especial tampoco surge que los licenciados Morell Corrada y Alcover García aseso-raran directa o indirectamente al Síndico sobre las nego-ciaciones de venta de propiedades inmuebles a su cargo.
La Oficina del Síndico nunca estuvo huérfana de aseso-ramiento legal en cuanto a la compraventa de sus bienes inmuebles, porque dicha entidad tenía otros funcionarios especializados y dedicados particularmente a todo lo rela-cionado con la venta y disposición de sus propiedades inmuebles.(129) Dichos funcionarios conformaban el Comité de Venta de la Oficina, comité encargado de evaluar la compraventa y liquidación de los bienes inmuebles de la Oficina, hecho que surge de la prueba desfilada por el Pro-curador General(130) En relación con los hechos del caso de autos, dicho Comité contaba con el asesoramiento legal de la Leda. Esther Marie Reyes, la cual, como parte de sus responsabilidades, redactó un memorando constatando la validez y legalidad de la transacción entre Express Realty y la Oficina.(131) De otra parte, las decisiones de este Co-mité de Venta eran revisadas por la Junta Ratificadora, creada para ese propósito. Asimismo, la Oficina tenía una *863división legal, compuesta de dos abogados internos, los cuales eran responsables de tales asuntos.(132)
El contrato, otorgado por los querellados con la Oficina en esencia se limitaba a prestar servicios profesionales re-lativos a su representación profesional en los tribunales y agencias del Estado Libre Asociado de Puerto Rico y de Estados Unidos, y a ejecuciones de hipotecas o resoluciones de contratos (procedimientos ya descritos).
La naturaleza del contrato de servicios profesionales de-muestra claramente que no había obligación y deber de los Bufetes II y III de asesorar a la Oficina en ninguna de las etapas del proceso de la venta del inmueble en cuestión. La referida propiedad no comprendía ninguna vivienda que estuviera desalojada o abandonada; tampoco una hipoteca que provocara la falta de pago de alguno de sus plazos(133) Al no mediar hipoteca alguna en la transacción referida ni estructura de vivienda, concluimos que no existía ninguna posibilidad de que fuese requerida la intervención de la firma de abogados de los querellados. No podía preverse, por ser especulativo, que el contrato de compraventa sobre dicho inmueble, cuyos términos y condiciones fueron nego-ciados previamente entre Express Realty y la Oficina sin la intervención de los querellados, habría de ser objeto de al-gún tipo de controversia ante los tribunales.
Los querellados no asesoraron a la Oficina, en relación con la negociación sobre la compraventa del bien inmueble en cuestión, según surge de la prueba presentada, ni te-nían el deber y la obligación de así hacerlo por no ser parte de sus obligaciones contractuales con la Oficina. El caso de epígrafe no presentó ni siquiera una situación prima facie de conflicto de intereses.
En materia de conflicto de intereses personales, cuando existe el deber y la obligación de asesorar, resulta intere-sante observar cómo en la mayoría de las jurisdicciones de *864Estados Unidos esa doctrina aplica de forma más práctica, brindando mayor atención a la naturaleza de los intereses económicos implicados, las condiciones y los hechos parti-culares del caso.
El inciso (a) de la Regla 1.8 de las Reglas Modelo de Conducta Profesional de la A.B.A.(134) regula las relaciones entre un abogado y su cliente cuando existe un potencial conflicto de intereses. Este inciso dispone:
(a) A lawyer shall not enter into a business transaction with a client or knowingly acquire an ownership, possessory, security or other pecuniary interest adverse to a client unless:
(1) the transaction and terms on which the lawyer acquires the interest are fair and reasonable to the client and are fully disclosed and transmitted in writing to the client in a manner which can be reasonably understood by the client;
(2) the client is given a reasonable opportunity to seek the advise of independent counsel in the transaction; and __
__ (3) the client consents in writing thereto. (Énfasis suplido.) Regla 1.8(a) de la ABA Model Rules of Professional Conduct 3d 119 (1996)
La Regla 1.8, supra, no prohíbe todas las transacciones entre un abogado y su cliente. Todo lo contrario, dicha re-gla valida tales negocios jurídicos y los condiciona a ciertos requisitos: que sean justos y razonables, que se haga una divulgación al cliente sobre el interés del abogado en la propiedad y que se le permita al cliente consultar otro abogado.
Aún así, la Regla 1.8, supra, no aplica a situaciones en las que el cliente se dedica habitualmente a la venta de un producto o servicio. Es decir, un abogado puede entrar en negociaciones con un cliente sin ataduras de ninguna na-turaleza si el cliente tiene como negocio regular y ordinario la venta del producto o servicio que pretende adquirir el *865abogado. Los comentarios a la Regla 1.8, supra, puntuali-zan, en lo pertinente, lo siguiente sobre este asunto:
... Paragraph (a) does not, however, apply to standard commercial transactions between the lawyer and the client for products or services that the client generally markets to others, for example, banking or brokerage services, medical services, products manufactured or distributed by the client, and utilities’ services. In such transactions, the lawyer has no advantage in dealing with the client, and the restrictions in paragraph (a) are unnecessary and impracticable. (Énfasis suplido.) Comen-tario a la Regla 1.8 de la ABA Model Rules of Professional Conduct 3rd 120 (1996)
De modo, que cuando un cliente tiene como negocio regular y ordinario la venta de determinado producto o ser-vicio, se considera que el abogado está en plena libertad de entrar en negociaciones con su cliente, sin mayores ataduras.
La razón de ser de esta norma es obvia; lo que persigue es proteger al cliente de cualquier influencia indebida de su abogado, pues usualmente es el cliente la parte débil en la relación. Tales temores no están presentes cuando el cliente es una persona sofisticada y versada que se dedica a la venta de los productos o servicios que forman parte de su negocio. En situaciones como ésta no existe ventaja al-guna posible para el abogado.
En algunas jurisdicciones en Estados Unidos se ha re-suelto que no procede la imposición de medidas disciplina-rias cuando el abogado actúa de buena fe con el cliente, realiza un negocio razonable para éste y divulga tal situa-ción a su cliente(135) Incluso, se ha resuelto que cuando la transacción es beneficiosa para el cliente, no es necesario aconsejarlo sobre la necesidad de consultar un abogado *866independiente.(136) Al analizar cualquier imputación de conflicto de intereses, hay que prestar particular atención al grado de educación y sofisticación del cliente.(137)
La gran mayoría de las decisiones en las cuales se ha encontrado que un abogado ha incurrido en conducta an-tiética al adquirir una propiedad de su cliente estaba pre-sente una situación de hechos en la cual claramente el abo-gado había actuado de manera impropia al beneficiarse en detrimento de su cliente. En un gran número de estas de-cisiones el abogado adquirió la propiedad por un valor inferior al valor en el mercado de la propiedad.(138)
La Mayoría concluye que: (1) los querellados se dieron a la tarea de diseñar un esquema empresarial para adquirir un interés pecuniario en un bien de su cliente y de esta forma devengar un beneficio personal, motivando el proce-dimiento disciplinario que nos ocupa, a pesar y en violación a lo que disponía el contrato de servicios profesionales que establecía que los querellados no representarían a partes con intereses en conflicto; (2) que le debían completa leal-tad a la Oficina; (3) que no tendrían intereses adversos con ésta; (4) que divulgarían a la Oficina sus relaciones con terceros y cualquier interés que pudiera influir en la agen-cia, (5) y que evitarían la apariencia de intereses encontrados. De nuestro expediente no surge que los que-rellados incurrieran en tal conducta. Los querellados no representaron a ninguna otra parte con intereses en con-flicto con la Oficina, que ellos tuvieran el deber y la obliga-ción de proteger y de defender a tenor con los términos y las condiciones de su contrato de servicios profesionales. *867No surge de la evidencia presentada conflicto adverso al-guno de los querellados, por el interés de sus esposas de que Costa Mar adquiriera de Express Realty, Inc. sus de-rechos sobre el bien inmueble en cuestión con sus deberes y obligaciones, a tenor con el referido contrato de servicios profesionales. Tal situación estuvo completamente divul-gada a la Oficina y al Síndico antes de que aconteciera, a pesar de que no tenía relación alguna con el deber y la obligación profesional de los querellados con la Oficina. No se violó el deber de lealtad de los querellados hacia su cliente, a base de lo pactado en el referido contrato de ser-vicios profesionales. El Procurador General no demostró que tal asunto afectara el juicio profesional independiente de los querellados, con respecto a su deber y obligación para con su cliente, la Oficina. No está presente en el cua-dro fáctico ante nos un “esquema empresarial” o el “uso de artimañas” por parte de los querellados para aprovecharse de una entidad gubernamental u obtener beneficios en forma impropia o ilegal a costa del bienestar común. No está presente en este caso una falta de transparencia de los querellados y sus esposas al adquirir Costa Mar de Express Realty su interés propietario en el mencionado bien inmueble.
En el Cargo V se les imputa a ambos letrados la viola-ción al Canon 38 del Código de Ética Profesional, supra. Sobre este particular, este canon dispone lo siguiente:
El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia. En su conducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia. Tal participación conlleva necesariamente asumir posiciones que puedan resultarle per-sonalmente desagradables pero que redundan en beneficio de la profesión, tales como: denunciar valientemente, ante el foro correspondiente, todo tipo de conducta corrupta y deshonrosa de cualquier colega o funcionario judicial; aceptar sin vacila-ciones cualquier reclamación contra un compañero de profe-*868sión que haya perjudicado los intereses de un cliente; poner en conocimiento de las autoridades apropiadas todo acto delictivo o de perjurio que ante él se cometiera; velar y luchar contra la admisión al ejercicio de la profesión de personas que no re-únan las condiciones morales y éticas, así como de preparación académica, que nuestra profesión presupone. Todo abogado debe estar convencido de las condiciones idóneas morales y éticas de un aspirante al ejercicio de la profesión antes de recomendarle para su admisión al foro.
Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida pri-vada como en el desempeño de su profesión, debe conducirse en forma digna y honorable. En observancia de tal conducta, el abogado debe abstenerse en absoluto de aconsejar y asesorar a sus clientes en otra forma que no sea el fiel cumplimiento de la ley y el respeto al poder judicial y a los organismos administrativos. De igual modo, no debe permitir a sus clien-tes, sin importar su poder o influencia, llevar a cabo actos que tiendan a influenciar indebidamente a personas que ejercen cargos públicos o puestos privados de confianza. Lo antes in-dicado no impide, naturalmente, que un abogado dé a sus clientes su opinión informada y honesta sobre la interpreta-ción o validez de una ley, orden o reglamento, que no ha sido, a su vez, interpretado o clarificado en sus disposiciones por un tribunal competente.
Todo abogado que abandone el servicio público debe recha-zar cualquier empleo o representación legal en aquellos casos particulares en relación con los cuales haya emitido juicio pro-fesional como funcionario público. (Énfasis suplido.)
En este último cargo se indica que los licenciados Aleo-ver García y Morell Corrada incurrieron en conducta que violó el Canon 38 del Código de Ética Profesional, supra, al no lucir puros y libres de influencias extrañas en su ges-tión profesional.
La presentación de dicho cargo parte de la premisa, es-grimida por el Procurador General, de que efectivamente existía una situación de conflicto de intereses. De manera que, en ausencia de una situación de conflicto de intereses, la alegada violación al Canon 38 del Código de Ética Pro-fesional, supra, es improcedente en sus méritos.
La apariencia de conflicto de intereses no puede confi-gurarse en una situación donde la naturaleza de los hechos denota una ausencia total de tal conflicto, por no estar pre-sentes los elementos necesarios para que opere la prohibi-*869ción del Canon 21 del Codigo de Ética Profesional, supra. En este, caso en particular, por dos razones determinantes: el no haberse configurado una relación abogado-cliente en-tre los querellados y la Oficina en cuanto a las transaccio-nes de venta y liquidación de sus bienes inmuebles; porque los intereses de Costa Mar jamás advinieron en conflicto con los de la Oficina. En el momento cuando los licenciados aquí querellados le manifiestan a la Oficina su interés en los terrenos, ya los términos y las condiciones del negocio jurídico en cuestión, habían sido previamente acordados con Express Realty.
Tal y como hemos señalado, cuando Costa Mar mani-fiesta su interés en un cambio en la figura del optante, la transacción estaba en una etapa en la que no existían al-ternativas para negociar términos más favorables en cuanto a la compraventa. De modo que no hay siquiera cabida para un posible potencial conflicto de intereses en una situación donde no quedaba nada por negociar. Ya existía un previo acuerdo en cuanto al precio, la cosa y el objeto de la contratación. Acuerdo sobre el cual jamás se les imputó a los querellados ejercer influencia alguna. Tampoco se desfiló prueba que sustentara esa alegación. Por el contrario, de la prueba sometida por el Procurador General surge claramente que el Ledo. Antonio Cabrero Muñiz, síndico especial, declaró en un comunicado de prensa lo siguiente:(139)
Es de preocupación personal que sin base alguna se haya dicho al comienzo de la controversia entre Aníbal (sic) Acevedo Vilá y Marcos Morell que esta Oficina vendió la propiedad por bajo precio a una entidad relacionada a éste (sic) último. Es mi interés aclarar de una vez por todas lo erróneo de lo manifestado.
Considero que las manifestaciones vertidas solo (sic) sirven para tratar de empañar la labor de los empleados de esta sindicatura. Como podrá usted notar, la venta se realizó a favor de Express Realty Inc. por valor mayor a tasación. Se dio preferencia a otra entidad interesada en ánimo de promover el *870turismo en el área. Sin embargo, no estuvieron dispuestos a pagar cantidad mayor de $208,500.00 por 8.0399 cuerdas ta-sadas en $241,200. La Oficina cobró de Express Realty. Inc. $255,165.15 por 6.8 cuerdas más $3,000 de gastos administra-tivos; Indicó el Síndico Especial.
De los hechos de autos surge que la transacción de ma-rras no redundó en beneficio económico indebido para los referidos letrados. La mejor evidencia de que los querella-dos no procuraron ventaja alguna es una transacción donde el precio pactado en la opción de compra superó pro-porcionalmente en aproximadamente un veinte por ciento el valor de tasación. De ahí que la compraventa de la finca realizada entre la Oficina y Express Realty (posteriormen-te adquirida por Costa Mar), constituyó una transacción, a todas luces, beneficiosa para la Oficina.
Al considerar la totalidad de los hechos aducidos, y la falta de prueba en apoyo de éstos, concluimos que no se configuró una violación al referido Canon 38 del Código de Ética Profesional.
Aunque los hechos de marras no denotan una violación al Canon 38 del Código de Ética Profesional, supra, enten-demos prudente expresarnos sobre una particular disposi-ción que acuña el referido Canon, la cual le impone al abo-gado abstenerse hasta de la “apariencia de conducta impropia”.
Nuestros cánones de ética profesional fueron adoptados en 1935 y no sufrieron enmiendas sustanciales sino hasta el 1970, cuando se sustituyeron por un nuevo Código de Ética Profesional.(140) Desde entonces, nuestros cánones de ética han sufrido pocas enmiendas.
Tanto los cánones del Código Ética Profesional de 1935, como el Código de Ética Profesional de 1970, provienen de las recomendaciones y trabajos realizados por la A.B.A. en *871el área de reglamentación de la conducta profesional.(141) De hecho, nuestro código de 1935 tomó como modelo los cánones de 1908 aprobados por la A.B.A. El código de 1970 tuvo el propósito de adaptar a nuestra jurisdicción los an-tiguos cánones de la A.B.A. de 1908, según estos habían sido modificados a través de los años.(142) Los Cánones de Etica Profesional de 1908 adoptados por la A.B.A., recogían la visión que sobre la profesión legal regía a finales del siglo XIX y a principios del siglo XX. Las funciones del abogado corporativo, así como las funciones del abogado negociador, consejero, planificador comercial y personal, y redactor de contratos y documentos legales, entre otros, eran consideraciones casi inexistentes en 1908.(143)
Por esta razón, en 1969 la A.B.A. descartó los antiguos cánones de 1908, después de sesenta años. Al hacerlo se esgrimieron argumentos, tales como que los cánones falla-ban en ofrecer guías adecuadas para la conducta ética y moral, carecían de coherencia, omitían áreas importantes de la práctica profesional y no eran adecuados para una supervisión disciplinaria efectiva.(144) En 1983, la A.B.A. nuevamente reformuló las normas de ética profesional,(145) promulgando así las hoy vigentes Reglas Modelo de Con-ducta Profesional.
La apariencia de conducta impropia, como estándar para imponer disciplina, quedó descartada en la elabora-ción de las Reglas Modelo de Conducta Profesional de la A.B.A. de 1983.(146) Dicho estándar es de dudosa constitu-cionalidad, cuando se utiliza como criterio único para dis-*872ciplinar la conducta profesional, por su vaguedad y amplitud. (147) Es harto conocido que un estatuto es nulo por su vaguedad si: (1) una persona de inteligencia promedio no queda debidamente advertida del acto u omisión que el estatuto pretende prohibir y penalizar; (2) se presta a la aplicación arbitraria y discriminatoria, y (3) interfiere con el ejercicio de derechos fundamentales garantizados por la Constitución. (148)
La vaguedad de la norma aludida podría violar en algu-nos casos el debido proceso de ley al cual tienen derecho los sujetos a un procedimiento disciplinario, pues el contorno de lo que pretende prohibir no está claramente definido.(149)
El Tribunal Supremo de Estados Unidos se ha expre-sado a los efectos de que las licencias ocupacionales o pro-fesionales constituyen un interés o derecho propietario.(150) Dicho Tribunal ha expresado que las acciones disciplina-rias constituyen procedimientos adversativos de natura-leza cuasicriminal, con derecho los querellados a un debido proceso que incluye una adecuada notificación de la con-ducta impropia que se le imputa antes de que comience el referido procedimiento.(151)
La norma de “apariencia de conducta impropia” es evi-*873dentemente imprecisa y no provee un aviso adecuado.(152) Su aplicación podría tornarse arbitraria y discrimina-toria.(153)
Más aún, con excepción de los casos que se refieren al campo de la notaría,(154) en ninguno de los otros casos re-sueltos por este Tribunal a la luz de esta norma ética se elaboraron guías adecuadas que ilustren a los letrados en torno al alcance de la referida norma y las posibles conduc-tas sancionadas.
De hecho, en los casos en que hemos disciplinado a un letrado por “apariencia de conducta impropia” bajo el Canon 38, supra, la conducta sancionada era efectivamente a todas luces impropia, a tenor con otro canon de ética. Cabe señalar que, cuando se sanciona a un letrado por violación al Canon 38 del Código de Ética Profesional, supra, como resultado de la violación a otro canon, se previene cual-quier imputación de arbitrariedad en la aplicación de una norma que es en sí misma abstracta.(155) En In re Sepul-veda Girón, 155 D.P.R. 345 (2001), establecimos que la apariencia de conducta impropia tiene que sostenerse sobre la impresión que se da al público de la violación efectiva de alguno de los cánones del Código de Etica Profesional.
Todas las jurisdicciones de Estados Unidos han descar-tado la referida norma ética, con excepción de Nueva Jersey, donde al presente se encuentra bajo un intenso ataque por parte de la comunidad juridica.(156)
La frase “apariencia de conducta impropia” original-*874mente se acuñó en 1924, cuando la A.B.A. promulgó por primera vez un modelo de Cánones de Etica Judicial en Estados Unidos.(157) Su origen históricamente se ha ligado al escándalo de la Serie Mundial de Béisbol de 1919.(158) En dicha serie el equipo favorecido para ganar, los Medias Blancas de Chicago, perdió inexplicablemente ante los Ro-jos de Cincinatti.(159) Luego de una investigación, la Liga de Béisbol Americana concluyó que siete de los jugadores más importantes de los Medias Blancas aceptaron dinero de apostadores de gran escala a cambio de fallar deliberada-mente en jugadas importantes y de esa forma contribuir a la victoria del equipo opositor. (160) La prensa tituló este fraude como el más grande de la historia del deporte en Estados Unidos, el cual tuvo gran impacto en el público estadounidense. (161)
Como consecuencia, la confianza del público en el de-porte de béisbol resultó enormemente lesionada, lo cual provocó que los dueños de los equipos se motivaran en bus-car una solución al problema. La encontraron en la selec-ción y nombramiento del Juez Kenesaw Mountain Landis, como primer Comisionado de Béisbol de la historia de Es-tados Unidos.(162) Su misión constituía en restaurar el honor del deporte, para lo cual se le dio amplio poder para tomar todos las acciones necesarias en la consecución de ese fin.(163) Paradójicamente, el descargo del Juez Landis *875de su ministerio judicial, mientras devengaba un cuantioso salario como Comisionado de Béisbol, provocó múltiples críticas en la comunidad jurídica(164) Como consecuencia de tal problema, en 1924 la A.B.A. elaboró el primer Código de Ética Judicial para intentar restaurar la integridad y la imagen pública de la función judicial en la cual surge por primera vez la norma. (165)
Paulatinamente, la norma de apariencia de conducta impropia se comenzó a utilizar en distintas opiniones y trabajos de la A.B.A. sobre procedimientos disciplinarios de abogados, hasta que finalmente se incorporó en el Canon 9 del Código Modelo de la A.B.A. de 1969, y de ahí fue incorporado a nuestro actual Canon 38 del Código de Ética Profesional, supra. No obstante, la intención clara de los redactores del Canon 9 del Código Modelo de la A.B.A. de 1969 fue que dicha frase sólo tuviera un efecto exhortativo, y no que se utilizara como norma disciplinaria. (166)
En el Cargo IV, y apoyado en el Canon 34 del Código de Ética Profesional, supra, el Procurador General le imputa específicamente al licenciado Alcover García haber solici-tado y obtenido, a través del señor Medina Mercado, que el Subsíndico lo designara como notario en el otorgamiento de la escritura pública sobre compraventa entre Express Realty y la Oficina.
El Canon 34 del Código de Ética Profesional, supra, dis-pone sobre la instigación o gestión de pleitos. Dicha dispo-sición, en lo pertinente, establece lo siguiente:
Actúa contrario a los altos postulados de la profesión el abo-gado que, con propósito de lucro y sin ser requerido para que *876ofrezca su consejo o asesoramiento legal, aliente o estimule, en alguna forma, a clientes potenciales para que inicien reclama-ciones judiciales o de cualquier otra índole. Es también con-trario a la sana práctica de la profesión el que un abogado, sin ser requerido, bien lo haga personalmente o a través de per-sonas, investigue o rebusque defectos en títulos u otras posible fuentes o causas de reclamaciones a los fines de beneficiarse en alguna forma mediante la prestación de sus servicios profesionales.
Empaña la integridad y el prestigio de la profesión y es al-tamente reprobable el que un abogado, actuando directamente o a través de intermediarios o agentes, haga gestiones para proporcionarse casos o reclamaciones en que intervenir o para proporcionarlos a otros abogados. Incurre en igual falta el abo-gado que dé u ofrezca beneficios, favores o compensación de clase alguna a empleados públicos, ajustadores de seguros u otras terceras personas con el fin de ganarse su favor para el referimiento de asuntos que puedan dar base a reclamaciones o casos y, por ende, proporcionarle al abogado aumento en su clientela.
El referido canon prohíbe que un abogado, actuando directamente o a través de intermediarios, haga gestiones para conseguir casos o para proporcionarlos a otros abogados. La profesión legal ha mirado con recelo el uso de la publicidad y la solicitación.(167) Esta actitud parte de la concepción generalizada “de que la virtud y la buena repu-tación son la mejor promoción”.(168)
Durante la reunión celebrada en febrero de 1995, el se-ñor Medina Mercado le solicitó al Subsíndico que el licen-ciado Alcover García fuera el notario otorgante de la escri-tura sobre compraventa entre la Oficina y Costa Mar, si se aprobaba la sustitución en la figura del optante. No se des-filó prueba por parte del Procurador General que sugiriera que el licenciado Alcover García le solicitara al señor Medina Mercado que lo seleccionara como notario. La prueba estipulada por todas las partes reveló que la petición al Subsíndico, para que el licenciado Alcover García actuara *877como notario, surgió única y exclusivamente de parte del señor Medina Mercado. (169) Tampoco se realizó ninguna alegación específica y detallada que configure o funda-mente alguna de las conductas proscritas en este Canon 34 del Código de Ética Profesional, supra.
A tenor con lo antes expuesto, concluimos que el licen-ciado Alcover García no incurrió en conducta violatoria de dicho canon.
Por último, el Procurador General formuló alegaciones específicas en cuanto a la conducta del licenciado Alcover García, en su carácter de notario en las escrituras públicas relacionadas con las parcelas objeto de la mencionada compraventa.
El Procurador General le imputó a ambos querellados haber redactado y otorgado la escritura sobre compraventa de los terrenos en cuestión entre la Oficina y Express Realty, para tres días después adquirirlos por el mismo precio. Reiteradamente hemos resuelto que la responsabi-lidad del notario no se extiende a los socios o asociados del bufete del notario autorizante, pues dicha responsabilidad es personalísima e indisoluble.(170) Por lo tanto, la gestión del licenciado Alcover García como notario otorgante de la referida escritura de compra y venta no le puede ser impu-tada al licenciado Morell Corrada.
La prueba demostró que el licenciado Alcover García no formaba parte de Costa Mar al momento de otorgar las escrituras, entre la Oficina y Express Realty, cuyo objeto era un bien inmueble sobre el cual Costa Mar ya tenía un interés pecuniario. El licenciado Alcover García no tenía interés económico en Costa Mar al momento de otorgar como notario las mencionadas escrituras, ya que entre él y su esposa existía una total y completa separación de *878bienes.(171) El referido letrado nunca tuvo interés de clase alguna en Express Realty. (172)
Por lo tanto, no se perfiló en este caso ningún impedi-mento al otorgamiento prohibido bajo el Art. 5 de la Ley Núm. 75 de 2 de julio de 1987, mejor conocida como Ley Notarial de Puerto Rico;(173) tampoco bajo la Regla 7 del Reglamento Notarial de Puerto Rico.(174) Ni el licenciado Alcover García, actuando como notario, ni su esposa fueron partes de las escrituras públicas cuestionadas. Tales docu-mentos no tienen disposición alguna a favor del referido letrado ni a favor de su esposa, ni de ningún otro pariente dentro del cuarto grado de consanguinidad o segundo de afinidad. La Sra. Lilliam Ramos Medina, esposa del licen-ciado Alcover García, sólo compareció en calidad represen-tativa en un documento notarial a posteriori, en el cual dicho letrado no intervino ni otorgó; aún de haberlo hecho, no era nulo, conforme a las disposiciones mencionadas de la Ley Notarial de Puerto Rico y el Reglamento Notarial.
En In re Hernández González, 106 D.P.R. 456 (1977), expresamos que no era ilegal ni inmoral la actuación del notario al otorgar un documento notarial en que su her-mano compareció como mandatario de la corporación.
En la reunión con el Subsíndico, el licenciado Alcover García concluyó que podía otorgar las escrituras sobre compraventa entre Costa Mar y la Oficina.(175) El Art. 5(a) de la Ley Notarial de Puerto Rico, supra, expresamente indica que un notario puede otorgar un documento público en el cual comparece un familiar dentro de los grados pro-hibidos por ley, si dicho familiar lo hace en calidad representativa. Dicho artículo dispone lo siguiente:
*879(a) Ningún notario podrá autorizar instrumentos en el que él intervenga como parte o que contenga disposiciones a su favor. Tampoco podrá autorizarlos si alguno de los otorgantes es pariente suyo dentro del cuarto grado de consanguinidad o segundo de afinidad, excepto cuando aquél comparezca en el instrumento en calidad representativa.
(b) No producirán efecto las disposiciones a favor de parien-tes, dentro del cuarto grado de consaguinidad o segundo de afinidad del notario que autorizó el instrumento público en que se hicieron. (Énfasis suplido.(176)
Por su parte, la Regla 7 del Reglamento Notarial de Puerto Rico, supra, dispone que un notario no podrá otor-gar un documento público cuando comparezca una compa-ñía de la cual él mismo o su cónyuge sean socios mayorita-rios, cuando posean el cincuenta por ciento o más de las acciones o de la participación con derecho a voto. Dicha regla dispone lo siguiente:
Ningún notario podrá autorizar o protocolizar instrumento público alguno o autenticar documento alguno en el cual com-parezca una corporación o persona jurídica de la cual él o su cónyuge, o ambos conjuntamente, posean más del cincuenta por ciento (50%) de las acciones o de participación con derecho al voto. (Énfasis suplido.(177)
La Sra. Lilliam Ramos Medina, esposa del licenciado Alcover García, era la socia administradora de Costa Mar, por lo que su comparecencia en dicho instrumento público hubiera sido en calidad de representante de dicha sociedad. La Sra. Lilliam Ramos Medina tenía una parti-cipación equivalente a un tercio, lo cual la convierte en socia minoritaria de la sociedad especial de Costa Mar. De modo que fue correcta la afirmación del licenciado Alcover García de que no existía impedimento para haber podido otorgar la escritura pública sobre compraventa entre la Ofi-cina y Costa Mar, transacción que nunca se efectuó.
*880Si no existía impedimento para que el licenciado Alcover García pudiera otorgar la escritura pública sobre compra-venta de las parcelas opcionadas, en la cual comparecería su esposa representando a Costa Mar de una parte, y la Oficina de la otra parte, resulta forzoso concluir que tam-bién podía otorgar la escritura pública sobre compraventa entre Express Realty y la Oficina.
Concluimos que el Procurador General no probó nin-guno de los cargos presentados, como se requiere en este procedimiento disciplinario. Recientemente establecimos que el quántum probatorio que debe utilizar este Tribunal en casos disciplinarios es el de prueba clara, robusta y con-vincente, por imperativo del debido proceso de ley, al estar en juego el título de un abogado y su derecho a ganarse la vida con el ejercicio de su profesión.(178) Tal criterio es más riguroso que el de preponderancia de la prueba. (179) El Pro-curador no alcanzó el estándar de prueba requerido para este tipo de procedimiento; más aún, su prueba no sostuvo ninguna de sus alegaciones.
No vemos, bajo las circunstancias particulares de este caso, cómo lo actuado por los querellados lesionara, según la Mayoría, intereses de alta jerarquía que atentara contra la salud fiscal de la Oficina. No encontramos la forma en que tal actuación haya socavado la confianza pública en sus instituciones, como afirma la Mayoría. No se des-prende de la evidencia presentada por el Procurador General una conducta de los querellados dirigida a explotar en forma impropia, y en contravención al contrato de servicios profesionales, una relación de naturaleza profesional con una entidad pública. La transacción de la Oficina con Express Realty fue justa y razonable, y beneficiosa económi-camente para la primera. Los hechos ante nos no presen-tan, ni por asomo, un caso de corrupción. No creemos como justo y razonable asociar las circunstancias particulares de *881este caso con “la corrupción que alcanza niveles intolera-bles”, y con que “nuestro país requiere transparencia en sus instituciones y los abogados que representan el interés público”.
IV.
Por los fundamentos antes expuestos, disentimos. Exo-neraríamos a los Ledos. Marcos A. Morell Corrada y José B. Alcover García de los cargos formulados en su contra.

 La Ley Núm. 55 de 9 de agosto de 1991, Leyes de Puerto Rico págs. 232-243 disolvió la Corporación de Renovación Urbana y Vivienda (en adelante C.R.U.V.) y creó la Oficina para la Liquidación de las Cuentas de la C.R.U.V., la cual estaría a cargo de la liquidación de todos los activos de esta corporación, de modo que pudiera cumplir con sus obligaciones financieras. Posteriormente, el 30 de junio de 1998, se aprobó la Ley Núm. 106 (17 L.P.R.A. sec. 27aa et seq.), la cual ordenó el cierre de la Oficina; esta última derogó tácitamente la Ley Núm. 55, supra.


 Informe conjunto de conferencia con antelación a la vista, pág. 11.


 íd.


 Exhibit Estipulados Núms. 16, 17, 18 y 27.


 Este contrato fue suscrito por el Bufete I con el propósito de organizar la Oficina de Fraude Contributivo del Departamento de Hacienda. Contrato Núm. 93-000061, Estipulación de Hechos Núm. 20, Informe conjunto de conferencia con ante-lación a la vista, pág. 11; Testimonio del licenciado Morell Corrada en la vista oral de 9 de noviembre de Í999.


 Erró el Comisionado Especial al concluir que el contrato con el Departamento de Hacienda (Contrato Núm. 93-000061) confligió con el contrato con la Oficina *825durante los meses de mayo y junio de 1993 (véase el Informe del Comisionado Especial, pág. 34). Ello a pesar de que la prueba estipulada por las partes demuestra que no hubo conflicto entre el contrato con el Departamento de Hacienda y el contrato con la Oficina, y a pesar de que en la vista el Procurador General no argumentara oralmente ni desfilara prueba alguna que indicara que el contrato con el Departa-mento Hacienda confligió de algún modo con el contrato con la Oficina (Informe conjunto de conferencia con antelación a la vista, págs. 11-12; Vista oral de 8 al 10 de noviembre de 1999). Al examinar las fechas de vigencia de los referidos contratos encontramos que no confligían.
El Comisionado Especial consignó en su informe que “el primer contrato entre el Bufete y la Oficina” (el cual denominó 94-SE-0003) se había otorgado el 8 de mayo de 1993, cuando no existe ningún contrato que se haya suscrito en dicha fecha (In-forme del Comisionado Especial, pág. 14; Informe conjunto de conferencia con ante-lación a la vista, págs. 11-12). De la prueba documental estipulada por las partes, así como de la grabación de la vista ante el Comisionado Especial, surge que el Bufete Morell, Morell y Alcover (Bufete II) suscribió un contrato de servicios profesionales con la Oficina, cuya vigencia fue del 1ro de jubo de 1993 hasta el 30 de junio de 1994 (Exhibit 21 de la prueba documental estipulada). Éste tiene el número 93-SE-0021.
En una certificación de la Oficina del Contralor que fue estipulada por las par-tes surge que en dicha oficina aparece registrado el contrato entre el Bufete Morell, Morell y Alcover, y la Oficina con el Núm. 94-SE-0003 (Prueba documental estipu-lada, pág. 155). No obstante, la vigencia de dicho contrato coincide con la del contrato que se estipuló por las partes y al cual se hizo alusión durante la vista ante el Comisionado Especial (93-SE-0021), por lo que la conclusión del Comisionado es incorrecta, ya que el contrato con el Departamento de Hacienda expiró el 30 de jimio de 1993 y el primero con la Oficina entró en vigor el 1ro de julio de 1993 (Prueba documental estipulada, págs. 155 y 160). Podemos notar que los contratos Núms. 93-SE-0021 y 94 — SE-0003 son un solo contrato, porque se trata de las mismas partes y la misma fecha de vigencia. No se aportó prueba alguna por ninguna de las partes que estableciera que se trató de contratos distintos. Ambos contratos tenían el mismo propósito, prestarle iguales servicios profesionales a la Oficina durante el mismo período.


 Exhibit Estipulado Núm. 16, pág. 102; Informe del Comisionado Especial, págs. 15-16. Este contrato tenía el mismo propósito que el Núm. 93-SE-0021: pres-tar servicios profesionales a la Oficina.


 Exhibit Estipulado Núm. 27, págs. 138 y 144; Testimonio del licenciado Mo-rell Corrada en la vista oral celebrada el 9 de noviembre de 1999.


 A pesar de que la estipulación de hechos de las partes y la certificación estipulada de la Oficina del Contralor disponen que la vigencia de este segundo contrato (Núm. 94 — 000002-Z) fue del 2 de julio de 1993 al 30 de junio de 1994, de la faz del contrato surge que su vigencia fue del 6 de agosto de 1993 hasta el 30 de jimio de 1994, por lo que prevalece esta última. Es necesario resaltar que a este segundo contrato se le dio el Núm. 94 — 000002-Z en la estipulación de hechos de las partes y en la certificación estipulada de la Oficina del Contralor. Sin embargo, de la faz del contrato surge que su número correcto es 94-000004. Exhibit Estipulado Núm. 27, págs. 138-142.


 Informe del Comisionado Especial, pág. 16.


 Contrato de servicios profesionales, contrato Núm. 93-SE-0021. Su vigen-cia era desde el 1ro de julio de 1993 hasta el 30 de junio de 1994. Véase Exhibit Estipulado Núm. 21, págs. 112-116.


 Exhibit Estipulado Núm. 16, pág. 102.


 íd.


 Ese contrato tenía vigencia desde el 6 de agosto de 1993 hasta el 30 de junio de 1994. (Exhibit 27 de la Prueba Documental estipulada, págs. 137-142). Dicho contrato fue resuelto el 16 de diciembre de 1993, mediante documento titulado Re-solución de Contrato de Servicios Profesionales, en el cual comparecieron la Sra. Mildred I. Goyco de Maldonado, en representación del Banco y Agencia de Financia-miento de la Vivienda de Puerto Rico, y el licenciado Alcover García, en representa-ción de Morell, Morell & Alcover. Exhibit Estipulado Núm. 17, págs. 103-104.


 Informe del Comisionado Especial, pág. 16.


 El primero (Núm. 93-BGF-110) tuvo vigencia del 16 de junio de 1993 hasta el 30 de junio de 1993, y el segundo (Núm. 93-BGF-lll) del 1ro de julio de 1993 hasta el 30 de junio de 1994. Estipulación de Hechos Núm. 20, Informe conjunto de conferencia con antelación a la vista, pág. 11.


 Informe del Comisionado Especial, pág. 16. Aunque el Comisionado Especial adjudicó este hecho, en su informe no consignó los pormenores de la naturaleza de este acuerdo entre el Bufete II y el Banco Gubernamental de Fomento. No obstante, las vistas evidenciarías nos permitieron ilustramos sobre este aspecto. El licenciado Morell Corrada explicó que debido a la naturaleza de los negocios de algunos de los chentes del Bufete, existía la posibilidad que en algún momento necesitaran solicitar financiamiento del Banco Gubernamental de Fomento. En cuyo caso, los únicos abo-gados que pueden en calidad de notarios firmar y notarizar documentos con el Banco Gubernamental de Fomento son aquellos abogados o firmas que estén precualifica-das con el referido banco. Por esta razón el Bufete II le sometió sus credenciales a dicha entidad bancaria, sin que estuviera estableciéndose un vínculo profesional contractual de abogado y cliente entre el Bufete IIy el Banco Gubernamental de Fomento, sino para poder notarizar documentos relacionados con transacciones de ésta, como parte de las gestiones con sus Chentes. Este acuerdo con el Banco Gubernamental de Fomento, cualificaba al referido Bufete II para que en un futuro pudiera prestarle servicios a un chente suyo que quisiera hacer una transacción con dicha entidad bancaria. La Oficina del Procurador General no presentó prueba para evidenciar que existiera una relación contractual entre los querellados y el Banco Gubernamental de Fomento. Tampoco controvirtió o refutó la presentada por los querellados. In-forme del Comisionado Especial, pág. 16; Testimonio del licenciado Morell Corrada en la vista oral celebrada el 9 de noviembre de 1999.


 Informe del Comisionado Especial, pág. 16.


 íd.


 Contrato Núm. 94-SE-0003-A; Exhibit estipulado Núm. 22, págs. 117-122. Aunque las partes estipularon que la fecha de vigencia del contrato era retroactiva al 29 de abril de 1994, de la faz del contrato surge que su vigencia transcurría desde el día de su otorgamiento (29 de junio de 1994) hasta el 30 de junio de 1995. Este dato está apoyado, además, por la certificación de la Oficina del Contralor estipulada por las partes (Prueba documental estipulada, pág. 155).


 Exhibit Estipulado Núm. 23, págs. 123-128.


 Exhibit Estipulados Núms. 21-24.


 Exhibit Estipulados Núms. 22 y 23.


 El quejoso, Ledo. Aníbal Acevedo Vilá, alegó, sobre la relación contractual de naturaleza profesional entre los querellados y la Oficina, lo siguiente:
“El Bufete Morell y Alcover prestaba servicios legales mediante contrato con la Oficina del Síndico Especial para la Liquidación de las Cuentas de la CRUV, entidad creada por virtud de la Ley Núm. 55 de 9 de agosto de 1991 (17 L.RR.A. sees. 27 et seq). Dicho contrato fue suscrito conforme a lo establecido por el Artículo 12 de la ley[,] el cual autoriza al Síndico Especial a contratar los servicios necesarios para la tramitación de los asuntos legales relacionados con el desempeño de sus funciones. (17 L.P.R.A. Sec. 27K). Dicho contrato establecía el deber del Bufete Morell y Alcover de prestar los servicios legales necesarios para cumplir con las funciones y respon-sabilidades de la Oficina del Síndico Especial. En la actualidad los servicios presta-dos —además de asesoramiento legal según lo establecido en la Cláusula Primera— incluyen aquellos relacionados con transacciones de bienes inmuebles, de cuya acti-vidad se puede obtener información sobre la disponibilidad para la venta de terrenos de la CRUV. El contrato, en su Cláusula Decimonovena, establece que la parte con-tratada no podrá tener intereses encontrados con la Oficina del Síndico. Dispone, además, la existencia de un deber de divulgar a la agencia cualquier interés o cir-cunstancia con terceras personas que puedan presentar conflictos. También dispone que la parte contratada evitará aún la apariencia de intereses encontrados en los asuntos relacionados con el contrato. (Escolio omitido.)


 Informe del Comisionado Especial, pág. 17, Estipulación de Hechos Núm. 2, Informe conjunto de conferencia con antelación a vista, pág. 7. Véase, además, Exhibits Estipulados Núms. 7 y 32, págs. 31 y 169-173.


 Informe del Comisionado Especial, págs. 17 y 32.


 Exhibit Estipulado Núm. 8, pág. 35.


 Informe del Comisionado Especial, pág. 17.


 Exhibit Estipulado Núm. 3, pág. 12; Exhibit Estipulado Núm. 10, pág. 93.


 Exhibit Estipulado Núm. 3, pág. 12; Exhibit Estipulado Núm. 9, págs. 36-


 Exhibit Estipulado Núm. 9, pág. 86.


 Informe del Comisionado Especial, pág. 18.


 Exhibit V del Procurador General, págs. 237, 243 y 341-346.


 íd„ pág. 237.


 Exhibit Estipulado Núm. 10, págs. 92-95.


 íd.


 Exhibit Estipulados Núm. 9 y 10; Exhibit V del Procurador General, págs, 237 y 243; Informe del Comisionado Especial, pág. 18.


 Exhibit V del Procurador General, pág. 344; Exhibit Estipulado Núm. 5, págs. 22-23.


 Exhibit Estipulado Núm. 5, págs. 22-23.


 17 L.P.R.A. see. 27.


 Exhibit V del Procurador General.


 Testimonio del licenciado Alcover García en la vista oral celebrada el 9 de noviembre de 1999.


 Exhibit estipulados Núms. 21-23.


 Testimonio del licenciado Alcover García en la vista oral celebrada el 10 de noviembre de 1999.


 Informe del Comisionado Especial, pág. 40; Exhibit V del Procurador General, pág. 212.


 Exhibit Estipulados Núms. 5 y 28, págs. 22 y 162.


 Exhibit Estipulado Núm. 5, págs. 20-25; Exhibit V del Procurador General, págs. 344-345.


 íd.


 Informe del Comisionado Especial, pág. 20.


 íd.


 íd.


 Exhibit V del Procurador General, pág. 371.


 Informe del Comisionado Especial, pág. 21.


 íd., pág. 26.


 íd., pág. 27.


 Testimonio del licenciado Morell Corrada en la vista oral celebrada el 9 de noviembre de 1999.


Informe del Comisionado Especial, pág. 26.


68) íd., pág. 27.


 íd.


 íd., pág. 26.


 íd., pág. 28.


 El 22 de febrero de 1995, mediante la Escritura Núm. 2 otorgada ante el notario Edgar R. Vega Pabón, se constituyó Costa Mar S.E. como una Sociedad Especial acogida a los beneficios del suplemento P del Capítulo 3 de la Ley de Contri-buciones sobre Ingresos de Puerto Rico, según enmendada, 13 L.P.R.A. see. 3330. En su origen, Costa Mar estaba compuesta, en partes iguales, por la Sra. Lilliam Ramos Medina (esposa del licenciado Alcover García), la Sra. Elsa Enid Pérez Grajales (ac-cionista de Express Realty y esposa del señor Medina Mercado) y la Sra. Carmen J. Casellas Torres (esposa del licenciado Morell Corrada). Véase el Informe conjunto de conferencia con antelación a la vista, Estipulaciones de Hecho Núms. 11 y 12, pág. 9, y la declaración jurada de la señora Ramos Medina, Exhibit Estipulado Núm. 30, págs. 164^165.


 Testimonio del licenciado Morell Corrada en la vista oral celebrada el 9 de noviembre de 1999.


 Informe del Comisionado Especial, pág. 27; Estipulación de Hechos Núm. 11 y Exhibit Estipulado Núm. 30.


 Informe del Comisionado Especial, pág. 27.


 El licenciado Alcover García se casó el 17 de junio de 1988 con la Sra. Lilliam Ramos Medina, bajo capitulaciones matrimoniales. Acordaron que habría total independencia económica para hacer negocios por la cuenta de cada cónyuge, para tomar dinero prestado, vender, ceder, traspasar bienes, sin limitación de clase alguna. Exhibit Estipulado Núm. 1, págs. 1-6. Se estipuló que la señora Ramos Medina es comerciante. Estipulación de hechos Núm. 12, pág. 9.


 El Subsíndico Arturo Paz Guzmán, en el desempeño de sus funciones, tenía poderes similares al Síndico de la C.R.U.V., los cuales le fueron delegados mediante escritura pública. Exhibit Estipulado Núm. 3, pág. 12.


 Informe del Comisionado Especial, pág. 36.


 íd., pág. 37; Exhibit Estipulado Núm. 3, págs. 12-13.


 Exhibit Estipulado Núm. 3, págs. 12-13; Exhibit V del Procurador General, págs. 382-384.


 Informe del Comisionado Especial, pág. 23; Exhibit V del Procurador General, pág. 345.


 Tfestimonio del licenciado Morell Corrada en la vista oral celebrada el 9 de noviembre de 1999.


 Exhibit Estipulado Núm. 33, págs. 174-175.


 íd.


 En 1992 el Partido Nuevo Progresista ganó las elecciones generales en Puerto Rico. Se nombró un Comité de Transición para que facilitara y garantizara que la obra pública no se viese afectada. El licenciado Morell Corrada representó y presidió dicho Comité. El Comité evaluó las operaciones de todas las agencias del Gobierno, especialmente la situación presupuestaria de éstas. La Oficina del Síndico rindió un Informe al Departamento de la Vivienda, pero ninguno de los funcionarios de dicha oficina depuso ante el Comité de Transición. El informe de la Oficina no fue sometido al Comité de Transición, porque el nombramiento del incumbente era por un término fijo y sus funciones no terminaban con el cambio de administración, razón por la cual no fue objeto de evaluación por parte de dicho Comité. El licenciado Morell Corrada declaró que no leyó ni tuvo conocimiento del contenido del informe preparado por la Oficina que fue sometido al Departamento de la Vivienda. Sostuvo, que el informe de la Corporación del Fondo del Seguro del Estado no contenía nin-guna recomendación, a los efectos de que se construyeran nuevas instalaciones para sus oficinas regionales en el Municipio de Aguadilla. La recomendación suscrita por la Corporación del Fondo del Seguro del Estado fue a los efectos de que se adquirie-ran las facilidades existentes en varios municipios, incluyendo a Aguadilla. En la forma en que se condujeron los trabajos del Comité de Transición, el licenciado Mo-rell Corrada no leyó el informe de dicha corporación. El informe del Síndico contenía un Anejo C que inventariaba todas las fincas que habrían de ser liquidadas por la Oficina, entre las cuales se encontraban varias fincas en el Municipio de Aguadilla. Sin embargo, no especificaba el sector donde estaban localizadas. Informe del Comi-sionado Especial, págs. 11-14.


 Informe del Comisionado Especial, pág. 13.


 íd.


 id.


 Informe del Comisionado Especial, pág. 26.


 Escritura de rectificación de cabida otorgada el 7 de abril de 1995 ante el notario Alcover García, aquí querellado, inscrita en el folio 224 del tomo 277, finca Núm. 11,610. A dicha escritura sólo compareció la Oficina. Exhibit Estipulado Núm. 4, págs. 14-19.


 Exhibit Estipulado Núm. 5, págs. 20-24.


 Consulta 94^01-1303 JGT; Informe del Comisionado Especial, pág. 31.


 Exhibit Estipulado Núm. 6, págs. 26-30.


 Informe del Comisionado Especial, pág. 39.


 íd.


 Escritura de compraventa otorgada ante el notario Edgar R. Vega Pabón el 24 de abril de 1995; Exhibit Estipulado Núm. 2, págs. 7 — 11.


 Informe del Comisionado Especial, págs. 28 y 38.


 íd., pág. 28.


 íd.


") La escritura de constitución de Costa Mar le confirió a los socios el derecho de tanteo sobre la venta de sus participaciones a los demás socios. Informe del Co-misionado Especial, pág. 28.


 Exhibit Estipulado Núm. 35.


 Informe del Comisionado Especial, pág. 29.


 íd.


 Carta de 31 de enero de 1996, Exhibit Estipulado Núm. 25, pág. 135. Ese mismo día el licenciado Alcover García y el Síndico Especial firmaron la Resolución del Contrato de Servicios Profesionales, Núm. 94r~SE-0003-B, Exhibit Estipulado Núm. 26, pág. 136.


 Contrato Núm. 96-SE-0006, Exhibit Estipulado Núm. 24, pág. 134.


 4 L.P.R.A. Ap. IX.


 Véanse 3 L.P.R.A. sec. 441e y 7 L.P.R.A. see. 551, respectivamente.


 Del informe del Comisionado Especial no se refleja adjudicación alguna en cuanto a este particular.


 El Procurador General formuló su alegación a los efectos de que los quere-llados violaron el Reglamento Enmendado de la Oficina luego de que este Tribunal hubiese instruido la presentación de cargos en este procedimiento disciplinario, ale-gación que no estaba contenida en el informe del Procurador General que generó nuestra orden para que se presentara la querella. Aún así, esta alegación fue discu-tida y argumentada en la vista en su fondo, frente a la objeción por parte de ambos querellados, a los efectos de que dicha alegación era tardía y, en consecuencia, el Comisionado Especial carecía de jurisdicción para atenderla.


 Sobre este particular, el Art. 13 de la referida ley dispone lo siguiente:
“La Oficina adoptará los reglamentos que sean necesarios para la administra-ción de sus asuntos y prescribirá reglas, reglamentos y normas en relación con el ejercicio de sus funciones y deberes. Con el fin de acelerar el proceso de liquidación, se exime a la Oficina del Síndico del cumplimiento de los requisitos de la Ley Núm. 170 de 12 de agosto de 1988, conocida como la “Ley de Procedimiento Administrativo Uniforme.” 17 L.P.R.A. see. 271 (supl. 1992).


 Exhibit I, Anejo C-2 del Procurador General: “Informe de Transición de la Oficina para la Liquidación de las Cuentas de la Corporación de Renovación Urbana y Vivienda” preparado por el Ledo. José L. Cotto Ramos para el Sr. Roberto Figueroa fechado el 23 de noviembre de 1992.


 Exhibit I, Anejo C-2, pág. 67.


 inform ¿el Comisionado Especial, págs. 11 y 35.


 D. Fernández Quiñones, Derecho administrativo, y Ley de Procedimiento Administrativo Uniforme, Ira ed., Colombia, Ed. Forum, 1993, pág. 53.


 Fernández Quiñones, op. eit.


 Com. Vec. Pro-Mej., Inc. v. J.P., 147 D.P.R. 750 (1999); García Cabán v. U.P.R., 120 D.P.R. 167,175 (1987); Díaz de Llovet v. Gobernador, 112 D.P.R. 747, 757 (1982); García v. Adm. del Derecho al Trabajo, 108 D.P.R. 53 (1978).


 asoc yec jj Sara Jorge v. U. Med. Corp;, 150 D.P.R. 70 (2000); Montoto v. Lorié, 145 D.P.R. 30 (1998).


 jiJAC, Inc. v. Caguas Centrum Limited, 148 D.P.R. 70 (1999); Montoto v. Lorie, supra; García Cabán v. U.P.R., supra.


 Exhibit Estipulado Núm. 3.


 íd.


 Informe del Procurador General, pág. 3.


 íd., pág. 21.


 17 L.P.R.A. sec. 94a.


 íd.


 Exhibit Estipulado Núm. 3.


 Sobre este particular, esta norma ética expone, en lo aquí pertinente:
“El abogado debe mantener a su cliente siempre informado de todo asunto im-portante que surja en el desarrollo del caso que le ha sido encomendado.” 4 L.P.R.A. Ap. IX, C. 17.


 In re Torres Delgado, 150 D.P.R. 849 (2000); In re Arroyo Rivera, 148 D.P.R. 354 (1999); In re Palou Bosch, 149 D.P.R. 120 (1999); In re Cardona Vázquez, 108 D.P.R. 6 (1978).


 In re Rodríguez Mercado, 133 D.P.R. 208 (1993).


 Exhibit Estipulado Núm. 3.


 In re Toro Cubergé, 140 D.P.R. 523 (1996).


 íd.; In re Vélez Barlucea, 152 D.P.R. 298 (2000).


 In re Palou Bosch, supra.


 En In re Soto Cardona, 143 D.P.R. 50 (1997), encontramos que no hubo una situación de conflicto de intereses, al no existir una relación abogado-cliente por el mero hecho de que el abogado voluntariamente brindara asesoramiento a una parte contraria que no contaba con representación legal, induciéndolo a error. En García O’Neill v. Cruz, 126 D.P.R. 518, 523 (1990), igualmente, resolvimos que técnicamente no existía un conflicto de intereses entre las funciones de abogado del licenciado Fuentes Rivera en un pleito civil contra el Municipio y su función como Asambleísta Municipal del municipio demandado en dicho pleito civil, por no existir la relación abogado-cliente dual. En In re Soto, 134 D.P.R. 772 (1993), asimismo, expusimos que no está proscrita la representación simultánea de dos coacusados, siempre que ésta no sea conflictiva. En In re Belén Trujillo, 126 D.P.R. 743 (1990), aunque el quere-llado planteó la inexistencia de una relación abogado-cliente dual y conflictiva, con-cluimos que por las circunstancias particulares del caso, los estudiantes confiaban que en el caso de que se presentaran dificultades el querellado los representaría legalmente, ya que existía un documento firmado por el querellado donde expresa-mente se señalaba que el licenciado Belén Trujillo sería el representante legal de los estudiantes. En In re Roldán González, 113 D.P.R. 238 (1982), a diferencia de la situación planteada en García O’Neill v. Cruz, supra,’ aquí los abogados querellados representaban y asesoraban a la Asamblea Municipal, a la vez que representaban a ciudadanos particulares en pleitos contra el Municipio, es decir, existía una relación abogado-cliente dual que luego resultó conflictiva. En In re Añeses Peña, 113 D.P.R. 756 (1983), en este caso, la Administración de Compensaciones por Accidentes de Automóviles (en adelante la ACAA) presentó una querella sobre conducta profesional contra el licenciado Añeses Peña, fundándose en que el querellado le había prestado servicios profesionales en asuntos obrero-patronales a la Unión Independiente de Empleados de la ACAA, a pesar de que también había sido el representante de la agencia en los últimos dos convenios que ésta y la unión negociaron. Examinados los hechos, este Tribunal concluyó que el hecho de que el querellado le hubiese dictado varias conferencias sobre los problemas teóricos y prácticos de la negociación colec-tiva, no constituía asesoramiento legal a la unión, sobre la negociación colectiva entre ésta y la ACAA, y que por lo tanto, no incurría en falta de ética de conflicto de intereses. Véanse, además: Ortiz v. Soliván Miranda, 120 D.P.R. 559 (1988); In re Orlando Roura, 119 D.P.R. 1 (1987); In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778 (1984); In re Rojas Lugo, 114 D.P.R. 687 (1983); In re Concepción Suárez, 111 D.P.R. 486 (1981).


 En cuanto a ese aspecto, establecimos en In re Belén Trujillo, supra, pág. 754, lo siguiente:
“Del lenguaje del propio Canon 21 del Código de Etica Profesional, supra, se desprende que están expuestos en sus dos (2) vertientes tanto el conflicto de intere-ses personales como el conflicto de obligaciones, y que se requiere la existencia de una relación abogado-cliente.”


 In re Bizarro Santiago, 117 D.P.R.'197 (1986); In re Carreras Rovira y Suárez Zayas, supra; In re Rojas Lugo, supra; In re Roldan González, supra; In re Martínez Rivera, 106 D.P.R. 239 (1977). •


 In re Belén Trujillo, supra, pág. 756.


 El 25 de septiembre de 1983 la Asamblea Legislativa de Puerto Rico le asignó al Municipio de Yauco la cantidad de cuatrocientos mil dólares para la cons-trucción de un parque de pelota urbano, incluyendo la adquisición de los terrenos necesarios para ello.


 Los hechos que motivan esta querella ocurrieron entre 1994 y 1995. El caso de In re Toro Cubergé, supra, fue resuelto el 2 de abril de 1996.


 Testimonio del licenciado Alcover García de 10 de noviembre de 1999.


 Exhibit V del Procurador General, págs. 246-250, 256-259 y 330-335.


 íd., pág. 337.


 íd., pógs. 125-126.


 Exhibit V del Procurador General.


 La mayoría de las jurisdicciones estatales y federales en Estados Unidos han adoptado o utilizado las Reglas Modelo de Conducta Profesional (Model Rules of Profesional Conduct), promulgadas por la American Bar Association para regir las obligaciones éticas de los abogados.


 pe0pie Vm Denious, 196 P.2d 257 (Co. 1948); Ruth v. Crane, 392 P. Supp. 724 (Pa. 1975); Meara v. Hewitt, 314 A.2d 263 (1972); Matter of James, 452 A.2d 163 (1982); The Florida Bar v. Felder, 425 So. 2d 526 (1982); Matter of Schaumann, 252 S.E.2d 627 (1979); Committe on Prof. Ethics, etc. v. Mershon, 316 N.W.2d 895 (1982); The Florida Bar v. Jameison, 426 So. 2d 16 (1983); Conduct of Gant, 645 P.2d 23 (Or. 1982); In re Staples, 486 P.2d 1281 (Or. 1971).


 In re Kirsh, 973 F.2d 1454 (9no Cir. 1992).


 Stainton v. Tarantino, 637 F. Supp. 1051 (Pa. 1986); In re: Schlag, 96 B.R. 597 (Pa. 1986).


 State White v. Presnick, 509 A.2d 220 (Conn. 1989); The Florida Bar v. Horne, 527 So. 2d 812 (1988); Committee on Prof. Ethics, etc. v. Baker, 269 N.W.2d 463 (1978); Louisiana State Bar Ass’n v. Perez, 550 So.2d 180 (1989); Sodikoff v. State Bar of California, 535 P.2d 331 (Cal. 1975).


 Exhibit V del Procurador General, págs. 341-342 y 346.


 L.M. Negrón Portillo, Ética Profesional, San Juan, [sin Ed.], 1993, págs. 631-646.


 Comisión Revisora del Código de Ética Profesional, Colegio de Abogados de Puerto Rico, Informe de Reglas de Conducta Profesiona 1, Junio 2000, págs. i-vii.


 íd.


 íd.


 íd.


 El nuevo formato de las Reglas Modelo se enfoca en la promulgación de normas más concretas que permitan la exigencia de su cumplimiento. C.R. Andrews, The First Amendment Problem with the Motive Restrictions in the Rules of Professional Conduct, 24 J. Legal Prof. 13 (2000).


 Reglas Modelo de Conducta Profesional de la A.B.A. de 1983.


 Q g ’Wilkins, Legal Realism for Lawyers, 104 Harv. L. Rev. 468 (1990); V.H. Kramer, The Appearance of Impropriety under Canon 9: A Study of the Federal Judicial Process Applied to Lawyers, 65 Minn. L. Rev. 243, 264-265 (1981); M.R Gallagher, Appearance Rule Stands For Now, But Sweeping Review Lies Ahead, 159 N.J. L.J. 769 (2000); N. O’lbole, Canon 9 o the Code of Professional Responsibility: An Elusive Ethical Guideline, 62 Marq. L. Rev. 313 (1979); M.P. Anderson, Motions to Disqualify Opposing Counsel, 30 Washburn L.J. 238 (1991); M. Booth, Lawyers Show Up In Force, Urging the Court to Scrap Appearance Rule, 158 N.J. L.J. 857 (1999); H.M. Liebmann, The Changing Law of Disqualification: The Role of Presumption and Policy, 73 (Núm. 6) Nw. U. L. Rev. 996 (1979).


 Pacheco Fraticelli v. Cintron Antonsanti, 122 D.P.R. 229 (1988). Véanse, además: Pueblo v. Hernández Colón, 118 D.P.R.-891, 898 (1987); Grayned v. City of Rockford, 408 U.S. 104, 108-109 (1972); Papachristou v. City of Jacksonville, 405 U.S. 156 (1972); Connally v. General Const. Co., 269 U.S. 385, 391 (1926).


 In re Ruffalo, 390 U.S. 544, 551 (1968).


 íd.


 id.


62) Pacheco Fraticelli v. Cintrón Antonsanti, supra.


63) yives Vázquez v. Tribunal Superior, 101 D.P.R. 139 (1973); C.W. Wolfram, Modern Legal Ethics, St. Paul, Ed. West., 1986, págs. 319-32Í y 460-461.


 In re Colón Ramery, 133 D.P.R. 555 (1993).


 In re Corrugated Container Antitrust Litigation, 659 F.2d 1341, 1345 (5to Cir. 1981).


 Gallagher, supra; Booth, supra; H. Gottlieb, Panel: Scrap the Appearance of Impropriety Rule Committee Finds No Support for Sustaining Stricture, Which Most States Have Long Abandoned, 159 N.J. L.J. 769 (2000).


 Canon 4 del Código de Ética Judicial de la A.B.A de 1924.


 pw. Morgan, The Appearance of Property: Ethics Reform and the Blifil Paradoxes, 44 Stan. L. Rev. 593 (1992).


 I.E. Sanborn y W. Wild, Passes Giving Reds Victory, CHI. TRIB., Oct. 3, 1919, pág. 1.


 g Asinof, Eight Men Out: The Black Sox and the 1919 World Series, Nueva York, Ed, Henry Hold & Co., 1987, pág. 85.


 íd. pág. 168.


 J.G. Taylor Spink, Judge Landis and the Twenty-Five Years of Baseball, 1972, págs. 72-79.


 ]V[ajor League Agreement Art. I, Sec. 4, citado en M.B. Packman, Limits on the Discretionary Powers of Professional Sports Commisioners: A Historical and Legal Analysis of Issues Raised by the Pete Rose Controversy, 76 Va. L. Rev. 1409,1415 (1990).


 En 1920, Landis ganaba siete mil quinientos dólares anuales como Juez Federal y cuarenta y dos mil quinientos dólares anuales como Comisionado de Béisbol. A. Boyer, The Great Gatsby, The Black Sox, High Finance, and American Law, 88 Mich. L. Rev. 328 (1989).


 American Bar Association, Report of the Forty-Seven Annual Meeting, 68 (1924), citado en J.R Mackenzie, The Appearance of Justice, 1974, págs. 180-182.


 Prefacio del Código Modelo de Conducta Profesional de la A.B.A. de 1969; Wolfram, supra, págs. 58-59.


 In re Ortiz Brunet, 152 D.P.R. 542 (2000); In re Franco Rivera y Masini Soler, 134 D.P.R. 823 (1993).


 íd.


 Informe del Comisionado Especial, pág. 22; Exhibit Estipulado Núm. 3.


 In re Colón Ramery, 138 D.P.R. 793,799 (1995); B. & L., Inc. v. P.R. Cast. Steel Corp., 114 D.P.R. 808, 812 (1983); In re Meléndez Pérez, 104 D.P.R. 770, 777 (1976).


 Exhibit Estipulado Núm. 1, págs. 1-6.


 Exhibit Estipulado Núm. 32, págs. 169-174.


 4 L.P.R.A. 2006(a).


 4 L.P.R.A. Ap. XXIV.


 Instrumento público que nunca fue otorgado por el Ledo. José Alcover Gar-cía como notario público.


 Art. 5 de la Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. see. 2005).


 Regla 7 del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV.


 In re Caratini Alvarado, 153 D.P.R. 575 (2001).


 íd.